Name: Commission Implementing Regulation (EU) 2017/812 of 15 May 2017 laying down technical information for the calculation of technical provisions and basic own funds for reporting with reference dates from 31 March until 29 June 2017 in accordance with Directive 2009/138/EC of the European Parliament and of the Council on the taking-up and pursuit of the business of Insurance and Reinsurance (Text with EEA relevance. )
 Type: Implementing Regulation
 Subject Matter: management;  trade policy;  insurance;  civil law;  information and information processing
 Date Published: nan

 18.5.2017 EN Official Journal of the European Union L 126/1 COMMISSION IMPLEMENTING REGULATION (EU) 2017/812 of 15 May 2017 laying down technical information for the calculation of technical provisions and basic own funds for reporting with reference dates from 31 March until 29 June 2017 in accordance with Directive 2009/138/EC of the European Parliament and of the Council on the taking-up and pursuit of the business of Insurance and Reinsurance (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Directive 2009/138/EC of the European Parliament and of the Council of 25 November 2009 on the taking-up and pursuit of the business of Insurance and Reinsurance (Solvency II) (1), and in particular the third subparagraph of Article 77e(2) thereof, Whereas: (1) In order to ensure uniform conditions for the calculation of technical provisions and basic own funds by insurance and reinsurance undertakings for the purposes of Directive 2009/138/EC, technical information on relevant risk-free interest rate term structures, fundamental spreads for the calculation of the matching adjustment and volatility adjustments should be laid down for every reference date. (2) Insurance and re-insurance undertakings should use the technical information, which is based on market data related to the end of the last month preceding the first reporting reference date to which this Regulation applies. On 7 April 2017, the European Insurance and Occupational Pensions Authority provided the Commission with the technical information related to end of March 2017 market data. That information was published on 7 April 2017 in accordance with Article 77e(1) of Directive 2009/138/EC. (3) Given the need for the immediate availability of the technical information, it is important that this Regulation enters into force as a matter of urgency. (4) For prudential reasons it is necessary that insurance and reinsurance undertakings use the same technical information for calculating technical provisions and basic own funds irrespective of the date on which they report to their competent authorities. This Regulation should therefore apply from the first reporting reference date to which this Regulation applies. (5) To provide legal certainty as soon as possible, it is duly justified on imperative grounds of urgency related to the availability of the relevant risk-free interest rate term structure that measures provided for in this Regulation be adopted in accordance with Article 8, in conjunction with Article 4, of Regulation (EU) No 182/2011 of the European Parliament and of the Council (2), HAS ADOPTED THIS REGULATION: Article 1 1. Insurance and reinsurance undertakings shall use the technical information referred to in paragraph 2 when calculating technical provisions and basic own funds for reporting with reference dates from 31 March until 29 June 2017. 2. For each relevant currency, the technical information used to calculate the best estimate in accordance with Article 77 of Directive 2009/138/EC, the matching adjustment in accordance with Article 77c of that Directive and the volatility adjustment in accordance with Article 77d of that Directive shall be the following: (a) the relevant risk-free rate term structures set out in Annex I; (b) the fundamental spreads for the calculation of the matching adjustment set out in Annex II; (c) for each relevant national insurance market, the volatility adjustments set out in Annex III. Article 2 This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union. It shall apply from 31 March 2017. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 15 May 2017. For the Commission The President Jean-Claude JUNCKER (1) OJ L 335, 17.12.2009, p. 1. (2) Regulation (EU) No 182/2011 of the European Parliament and of the Council of 16 February 2011 laying down the rules and general principles concerning mechanisms for control by Member States of the Commission's exercise of implementing powers (OJ L 55, 28.2.2011, p. 13). ANNEX I Relevant risk-free interest rate term structures to calculate the best estimate, without any matching adjustment or volatility adjustment Term to maturity (in years) Euro Czech koruna Danish krone Forint Krona Kuna 1  0,318 % 0,197 %  0,328 % 0,116 %  0,542 % 0,379 % 2  0,230 % 0,350 %  0,240 % 0,748 %  0,375 % 1,014 % 3  0,139 % 0,434 %  0,149 % 0,960 %  0,162 % 1,600 % 4  0,032 % 0,517 %  0,042 % 1,370 % 0,039 % 2,053 % 5 0,082 % 0,602 % 0,072 % 1,844 % 0,238 % 2,331 % 6 0,205 % 0,680 % 0,195 % 2,220 % 0,427 % 2,506 % 7 0,328 % 0,749 % 0,318 % 2,561 % 0,610 % 2,631 % 8 0,452 % 0,819 % 0,442 % 2,814 % 0,773 % 2,733 % 9 0,571 % 0,892 % 0,561 % 3,012 % 0,914 % 2,825 % 10 0,677 % 0,972 % 0,667 % 3,170 % 1,032 % 2,904 % 11 0,777 % 1,058 % 0,767 % 3,324 % 1,191 % 2,973 % 12 0,871 % 1,135 % 0,860 % 3,476 % 1,370 % 3,034 % 13 0,954 % 1,196 % 0,944 % 3,619 % 1,547 % 3,089 % 14 1,024 % 1,251 % 1,013 % 3,749 % 1,714 % 3,138 % 15 1,078 % 1,309 % 1,067 % 3,860 % 1,866 % 3,183 % 16 1,116 % 1,374 % 1,106 % 3,952 % 2,004 % 3,224 % 17 1,147 % 1,444 % 1,136 % 4,026 % 2,128 % 3,262 % 18 1,177 % 1,517 % 1,166 % 4,088 % 2,240 % 3,298 % 19 1,211 % 1,592 % 1,200 % 4,138 % 2,341 % 3,330 % 20 1,252 % 1,666 % 1,242 % 4,179 % 2,433 % 3,361 % 21 1,303 % 1,739 % 1,292 % 4,213 % 2,516 % 3,390 % 22 1,360 % 1,811 % 1,350 % 4,240 % 2,591 % 3,417 % 23 1,422 % 1,880 % 1,412 % 4,263 % 2,661 % 3,442 % 24 1,486 % 1,948 % 1,476 % 4,282 % 2,724 % 3,466 % 25 1,551 % 2,013 % 1,542 % 4,297 % 2,783 % 3,488 % 26 1,616 % 2,076 % 1,607 % 4,309 % 2,837 % 3,509 % 27 1,681 % 2,136 % 1,673 % 4,319 % 2,887 % 3,529 % 28 1,745 % 2,194 % 1,737 % 4,326 % 2,934 % 3,549 % 29 1,808 % 2,250 % 1,800 % 4,332 % 2,977 % 3,567 % 30 1,869 % 2,303 % 1,861 % 4,337 % 3,018 % 3,584 % 31 1,929 % 2,354 % 1,921 % 4,340 % 3,056 % 3,600 % 32 1,986 % 2,403 % 1,978 % 4,343 % 3,091 % 3,616 % 33 2,042 % 2,450 % 2,034 % 4,345 % 3,125 % 3,631 % 34 2,095 % 2,495 % 2,088 % 4,346 % 3,156 % 3,645 % 35 2,147 % 2,538 % 2,140 % 4,346 % 3,186 % 3,659 % 36 2,197 % 2,579 % 2,190 % 4,346 % 3,214 % 3,672 % 37 2,244 % 2,619 % 2,238 % 4,346 % 3,240 % 3,684 % 38 2,291 % 2,656 % 2,284 % 4,345 % 3,265 % 3,696 % 39 2,335 % 2,693 % 2,328 % 4,344 % 3,289 % 3,708 % 40 2,377 % 2,727 % 2,371 % 4,343 % 3,312 % 3,719 % 41 2,418 % 2,761 % 2,412 % 4,341 % 3,334 % 3,729 % 42 2,458 % 2,793 % 2,452 % 4,340 % 3,354 % 3,739 % 43 2,496 % 2,824 % 2,490 % 4,338 % 3,374 % 3,749 % 44 2,532 % 2,853 % 2,526 % 4,336 % 3,392 % 3,758 % 45 2,567 % 2,882 % 2,562 % 4,334 % 3,410 % 3,767 % 46 2,601 % 2,909 % 2,596 % 4,332 % 3,427 % 3,776 % 47 2,634 % 2,935 % 2,628 % 4,331 % 3,444 % 3,784 % 48 2,665 % 2,960 % 2,660 % 4,329 % 3,459 % 3,792 % 49 2,695 % 2,985 % 2,690 % 4,327 % 3,475 % 3,800 % 50 2,724 % 3,008 % 2,719 % 4,325 % 3,489 % 3,808 % 51 2,752 % 3,031 % 2,747 % 4,323 % 3,503 % 3,815 % 52 2,779 % 3,053 % 2,774 % 4,321 % 3,516 % 3,822 % 53 2,805 % 3,074 % 2,801 % 4,319 % 3,529 % 3,829 % 54 2,831 % 3,094 % 2,826 % 4,318 % 3,541 % 3,835 % 55 2,855 % 3,114 % 2,850 % 4,316 % 3,553 % 3,842 % 56 2,879 % 3,133 % 2,874 % 4,314 % 3,565 % 3,848 % 57 2,901 % 3,151 % 2,897 % 4,312 % 3,576 % 3,854 % 58 2,923 % 3,169 % 2,919 % 4,311 % 3,587 % 3,859 % 59 2,945 % 3,186 % 2,940 % 4,309 % 3,597 % 3,865 % 60 2,965 % 3,203 % 2,961 % 4,307 % 3,607 % 3,870 % 61 2,985 % 3,219 % 2,981 % 4,306 % 3,617 % 3,876 % 62 3,005 % 3,234 % 3,000 % 4,304 % 3,626 % 3,881 % 63 3,023 % 3,250 % 3,019 % 4,303 % 3,635 % 3,886 % 64 3,041 % 3,264 % 3,037 % 4,301 % 3,644 % 3,890 % 65 3,059 % 3,279 % 3,055 % 4,300 % 3,653 % 3,895 % 66 3,076 % 3,292 % 3,072 % 4,298 % 3,661 % 3,900 % 67 3,093 % 3,306 % 3,089 % 4,297 % 3,669 % 3,904 % 68 3,109 % 3,319 % 3,105 % 4,295 % 3,677 % 3,908 % 69 3,125 % 3,331 % 3,121 % 4,294 % 3,684 % 3,912 % 70 3,140 % 3,344 % 3,136 % 4,293 % 3,692 % 3,916 % 71 3,155 % 3,356 % 3,151 % 4,292 % 3,699 % 3,920 % 72 3,169 % 3,367 % 3,166 % 4,290 % 3,706 % 3,924 % 73 3,183 % 3,379 % 3,180 % 4,289 % 3,712 % 3,928 % 74 3,197 % 3,390 % 3,193 % 4,288 % 3,719 % 3,931 % 75 3,210 % 3,400 % 3,207 % 4,287 % 3,725 % 3,935 % 76 3,223 % 3,411 % 3,220 % 4,286 % 3,732 % 3,938 % 77 3,236 % 3,421 % 3,232 % 4,285 % 3,738 % 3,942 % 78 3,248 % 3,431 % 3,245 % 4,284 % 3,744 % 3,945 % 79 3,260 % 3,441 % 3,257 % 4,283 % 3,749 % 3,948 % 80 3,272 % 3,450 % 3,268 % 4,281 % 3,755 % 3,951 % 81 3,283 % 3,459 % 3,280 % 4,280 % 3,761 % 3,954 % 82 3,294 % 3,468 % 3,291 % 4,280 % 3,766 % 3,957 % 83 3,305 % 3,477 % 3,302 % 4,279 % 3,771 % 3,960 % 84 3,316 % 3,486 % 3,313 % 4,278 % 3,776 % 3,963 % 85 3,326 % 3,494 % 3,323 % 4,277 % 3,781 % 3,966 % 86 3,336 % 3,502 % 3,333 % 4,276 % 3,786 % 3,969 % 87 3,346 % 3,510 % 3,343 % 4,275 % 3,791 % 3,971 % 88 3,356 % 3,518 % 3,353 % 4,274 % 3,795 % 3,974 % 89 3,365 % 3,526 % 3,362 % 4,273 % 3,800 % 3,976 % 90 3,374 % 3,533 % 3,371 % 4,273 % 3,804 % 3,979 % 91 3,383 % 3,540 % 3,381 % 4,272 % 3,809 % 3,981 % 92 3,392 % 3,548 % 3,389 % 4,271 % 3,813 % 3,984 % 93 3,401 % 3,555 % 3,398 % 4,270 % 3,817 % 3,986 % 94 3,409 % 3,561 % 3,407 % 4,269 % 3,821 % 3,988 % 95 3,418 % 3,568 % 3,415 % 4,269 % 3,825 % 3,990 % 96 3,426 % 3,575 % 3,423 % 4,268 % 3,829 % 3,993 % 97 3,434 % 3,581 % 3,431 % 4,267 % 3,833 % 3,995 % 98 3,441 % 3,587 % 3,439 % 4,267 % 3,837 % 3,997 % 99 3,449 % 3,594 % 3,446 % 4,266 % 3,840 % 3,999 % 100 3,457 % 3,600 % 3,454 % 4,265 % 3,844 % 4,001 % 101 3,464 % 3,606 % 3,461 % 4,265 % 3,847 % 4,003 % 102 3,471 % 3,611 % 3,469 % 4,264 % 3,851 % 4,005 % 103 3,478 % 3,617 % 3,476 % 4,263 % 3,854 % 4,007 % 104 3,485 % 3,623 % 3,483 % 4,263 % 3,858 % 4,008 % 105 3,492 % 3,628 % 3,489 % 4,262 % 3,861 % 4,010 % 106 3,499 % 3,633 % 3,496 % 4,262 % 3,864 % 4,012 % 107 3,505 % 3,639 % 3,503 % 4,261 % 3,867 % 4,014 % 108 3,511 % 3,644 % 3,509 % 4,260 % 3,870 % 4,016 % 109 3,518 % 3,649 % 3,515 % 4,260 % 3,873 % 4,017 % 110 3,524 % 3,654 % 3,522 % 4,259 % 3,876 % 4,019 % 111 3,530 % 3,659 % 3,528 % 4,259 % 3,879 % 4,021 % 112 3,536 % 3,664 % 3,534 % 4,258 % 3,882 % 4,022 % 113 3,542 % 3,668 % 3,540 % 4,258 % 3,885 % 4,024 % 114 3,548 % 3,673 % 3,545 % 4,257 % 3,888 % 4,025 % 115 3,553 % 3,678 % 3,551 % 4,257 % 3,890 % 4,027 % 116 3,559 % 3,682 % 3,557 % 4,256 % 3,893 % 4,028 % 117 3,564 % 3,687 % 3,562 % 4,256 % 3,896 % 4,030 % 118 3,570 % 3,691 % 3,567 % 4,255 % 3,898 % 4,031 % 119 3,575 % 3,695 % 3,573 % 4,255 % 3,901 % 4,033 % 120 3,580 % 3,699 % 3,578 % 4,254 % 3,903 % 4,034 % 121 3,585 % 3,704 % 3,583 % 4,254 % 3,906 % 4,035 % 122 3,590 % 3,708 % 3,588 % 4,254 % 3,908 % 4,037 % 123 3,595 % 3,712 % 3,593 % 4,253 % 3,910 % 4,038 % 124 3,600 % 3,716 % 3,598 % 4,253 % 3,913 % 4,039 % 125 3,605 % 3,719 % 3,603 % 4,252 % 3,915 % 4,041 % 126 3,610 % 3,723 % 3,607 % 4,252 % 3,917 % 4,042 % 127 3,614 % 3,727 % 3,612 % 4,251 % 3,919 % 4,043 % 128 3,619 % 3,731 % 3,617 % 4,251 % 3,922 % 4,044 % 129 3,623 % 3,734 % 3,621 % 4,251 % 3,924 % 4,046 % 130 3,628 % 3,738 % 3,626 % 4,250 % 3,926 % 4,047 % 131 3,632 % 3,741 % 3,630 % 4,250 % 3,928 % 4,048 % 132 3,636 % 3,745 % 3,634 % 4,249 % 3,930 % 4,049 % 133 3,641 % 3,748 % 3,639 % 4,249 % 3,932 % 4,050 % 134 3,645 % 3,752 % 3,643 % 4,249 % 3,934 % 4,051 % 135 3,649 % 3,755 % 3,647 % 4,248 % 3,936 % 4,052 % 136 3,653 % 3,758 % 3,651 % 4,248 % 3,938 % 4,053 % 137 3,657 % 3,761 % 3,655 % 4,248 % 3,940 % 4,055 % 138 3,661 % 3,765 % 3,659 % 4,247 % 3,942 % 4,056 % 139 3,665 % 3,768 % 3,663 % 4,247 % 3,944 % 4,057 % 140 3,668 % 3,771 % 3,667 % 4,247 % 3,946 % 4,058 % 141 3,672 % 3,774 % 3,670 % 4,246 % 3,947 % 4,059 % 142 3,676 % 3,777 % 3,674 % 4,246 % 3,949 % 4,060 % 143 3,680 % 3,780 % 3,678 % 4,246 % 3,951 % 4,061 % 144 3,683 % 3,783 % 3,681 % 4,245 % 3,953 % 4,062 % 145 3,687 % 3,786 % 3,685 % 4,245 % 3,954 % 4,063 % 146 3,690 % 3,788 % 3,688 % 4,245 % 3,956 % 4,064 % 147 3,694 % 3,791 % 3,692 % 4,244 % 3,958 % 4,064 % 148 3,697 % 3,794 % 3,695 % 4,244 % 3,959 % 4,065 % 149 3,700 % 3,797 % 3,699 % 4,244 % 3,961 % 4,066 % 150 3,704 % 3,799 % 3,702 % 4,244 % 3,962 % 4,067 % Term to maturity (in years) Lev Pound sterling Romanian leu Zloty KrÃ ³na Norwegian krone 1  0,368 % 0,364 % 0,959 % 1,451 % 4,835 % 0,900 % 2  0,280 % 0,450 % 1,452 % 1,837 % 4,840 % 1,076 % 3  0,189 % 0,533 % 1,941 % 2,198 % 4,840 % 1,182 % 4  0,082 % 0,609 % 2,389 % 2,505 % 4,820 % 1,289 % 5 0,032 % 0,684 % 2,788 % 2,739 % 4,796 % 1,401 % 6 0,155 % 0,762 % 3,126 % 2,898 % 4,780 % 1,515 % 7 0,278 % 0,837 % 3,390 % 3,013 % 4,774 % 1,619 % 8 0,401 % 0,908 % 3,581 % 3,132 % 4,770 % 1,708 % 9 0,520 % 0,975 % 3,738 % 3,228 % 4,764 % 1,777 % 10 0,626 % 1,038 % 3,877 % 3,343 % 4,755 % 1,841 % 11 0,726 % 1,093 % 3,989 % 3,445 % 4,745 % 1,909 % 12 0,819 % 1,141 % 4,077 % 3,529 % 4,734 % 1,980 % 13 0,902 % 1,187 % 4,145 % 3,599 % 4,723 % 2,051 % 14 0,972 % 1,219 % 4,200 % 3,658 % 4,711 % 2,122 % 15 1,026 % 1,241 % 4,243 % 3,708 % 4,699 % 2,192 % 16 1,064 % 1,268 % 4,278 % 3,752 % 4,687 % 2,259 % 17 1,095 % 1,283 % 4,305 % 3,789 % 4,675 % 2,324 % 18 1,124 % 1,294 % 4,327 % 3,821 % 4,663 % 2,386 % 19 1,158 % 1,301 % 4,345 % 3,850 % 4,652 % 2,446 % 20 1,200 % 1,299 % 4,358 % 3,875 % 4,641 % 2,503 % 21 1,251 % 1,296 % 4,369 % 3,897 % 4,630 % 2,557 % 22 1,309 % 1,294 % 4,377 % 3,917 % 4,619 % 2,609 % 23 1,372 % 1,292 % 4,384 % 3,935 % 4,609 % 2,659 % 24 1,437 % 1,289 % 4,388 % 3,951 % 4,599 % 2,706 % 25 1,504 % 1,286 % 4,392 % 3,965 % 4,589 % 2,751 % 26 1,571 % 1,281 % 4,394 % 3,978 % 4,580 % 2,794 % 27 1,637 % 1,275 % 4,395 % 3,990 % 4,571 % 2,835 % 28 1,702 % 1,269 % 4,395 % 4,001 % 4,562 % 2,874 % 29 1,766 % 1,263 % 4,395 % 4,010 % 4,554 % 2,911 % 30 1,828 % 1,258 % 4,394 % 4,019 % 4,545 % 2,947 % 31 1,888 % 1,253 % 4,393 % 4,028 % 4,537 % 2,981 % 32 1,947 % 1,247 % 4,391 % 4,035 % 4,530 % 3,013 % 33 2,003 % 1,240 % 4,389 % 4,042 % 4,522 % 3,044 % 34 2,058 % 1,231 % 4,387 % 4,049 % 4,515 % 3,074 % 35 2,111 % 1,220 % 4,385 % 4,054 % 4,508 % 3,102 % 36 2,161 % 1,206 % 4,383 % 4,060 % 4,502 % 3,129 % 37 2,210 % 1,190 % 4,380 % 4,065 % 4,495 % 3,155 % 38 2,257 % 1,174 % 4,378 % 4,070 % 4,489 % 3,180 % 39 2,302 % 1,160 % 4,375 % 4,074 % 4,483 % 3,204 % 40 2,346 % 1,147 % 4,372 % 4,079 % 4,477 % 3,226 % 41 2,387 % 1,137 % 4,370 % 4,082 % 4,471 % 3,248 % 42 2,427 % 1,127 % 4,367 % 4,086 % 4,466 % 3,269 % 43 2,466 % 1,117 % 4,364 % 4,089 % 4,461 % 3,289 % 44 2,503 % 1,107 % 4,362 % 4,093 % 4,456 % 3,309 % 45 2,539 % 1,096 % 4,359 % 4,096 % 4,451 % 3,328 % 46 2,573 % 1,083 % 4,356 % 4,099 % 4,446 % 3,345 % 47 2,606 % 1,072 % 4,354 % 4,101 % 4,441 % 3,363 % 48 2,638 % 1,064 % 4,351 % 4,104 % 4,437 % 3,379 % 49 2,669 % 1,061 % 4,349 % 4,106 % 4,433 % 3,395 % 50 2,698 % 1,066 % 4,347 % 4,109 % 4,428 % 3,411 % 51 2,727 % 1,078 % 4,344 % 4,111 % 4,424 % 3,426 % 52 2,755 % 1,096 % 4,342 % 4,113 % 4,420 % 3,440 % 53 2,781 % 1,120 % 4,340 % 4,115 % 4,417 % 3,454 % 54 2,807 % 1,147 % 4,337 % 4,117 % 4,413 % 3,467 % 55 2,832 % 1,178 % 4,335 % 4,118 % 4,409 % 3,480 % 56 2,856 % 1,210 % 4,333 % 4,120 % 4,406 % 3,493 % 57 2,879 % 1,245 % 4,331 % 4,122 % 4,402 % 3,505 % 58 2,901 % 1,280 % 4,329 % 4,123 % 4,399 % 3,517 % 59 2,923 % 1,316 % 4,327 % 4,125 % 4,396 % 3,528 % 60 2,944 % 1,353 % 4,325 % 4,126 % 4,393 % 3,539 % 61 2,964 % 1,389 % 4,323 % 4,128 % 4,390 % 3,550 % 62 2,984 % 1,426 % 4,321 % 4,129 % 4,387 % 3,560 % 63 3,003 % 1,463 % 4,319 % 4,130 % 4,384 % 3,570 % 64 3,021 % 1,499 % 4,318 % 4,131 % 4,381 % 3,580 % 65 3,039 % 1,535 % 4,316 % 4,133 % 4,379 % 3,589 % 66 3,057 % 1,571 % 4,314 % 4,134 % 4,376 % 3,598 % 67 3,074 % 1,606 % 4,313 % 4,135 % 4,374 % 3,607 % 68 3,090 % 1,640 % 4,311 % 4,136 % 4,371 % 3,616 % 69 3,106 % 1,674 % 4,310 % 4,137 % 4,369 % 3,624 % 70 3,121 % 1,708 % 4,308 % 4,138 % 4,366 % 3,632 % 71 3,137 % 1,740 % 4,307 % 4,139 % 4,364 % 3,640 % 72 3,151 % 1,772 % 4,305 % 4,140 % 4,362 % 3,648 % 73 3,165 % 1,804 % 4,304 % 4,141 % 4,360 % 3,655 % 74 3,179 % 1,834 % 4,302 % 4,141 % 4,358 % 3,663 % 75 3,193 % 1,864 % 4,301 % 4,142 % 4,355 % 3,670 % 76 3,206 % 1,894 % 4,300 % 4,143 % 4,353 % 3,677 % 77 3,219 % 1,923 % 4,298 % 4,144 % 4,352 % 3,683 % 78 3,231 % 1,951 % 4,297 % 4,145 % 4,350 % 3,690 % 79 3,244 % 1,978 % 4,296 % 4,145 % 4,348 % 3,696 % 80 3,255 % 2,005 % 4,295 % 4,146 % 4,346 % 3,703 % 81 3,267 % 2,032 % 4,294 % 4,147 % 4,344 % 3,709 % 82 3,278 % 2,058 % 4,293 % 4,148 % 4,342 % 3,715 % 83 3,289 % 2,083 % 4,291 % 4,148 % 4,341 % 3,721 % 84 3,300 % 2,107 % 4,290 % 4,149 % 4,339 % 3,726 % 85 3,311 % 2,132 % 4,289 % 4,149 % 4,337 % 3,732 % 86 3,321 % 2,155 % 4,288 % 4,150 % 4,336 % 3,737 % 87 3,331 % 2,178 % 4,287 % 4,151 % 4,334 % 3,743 % 88 3,341 % 2,201 % 4,286 % 4,151 % 4,333 % 3,748 % 89 3,351 % 2,223 % 4,285 % 4,152 % 4,331 % 3,753 % 90 3,360 % 2,245 % 4,284 % 4,152 % 4,330 % 3,758 % 91 3,369 % 2,266 % 4,284 % 4,153 % 4,328 % 3,763 % 92 3,378 % 2,286 % 4,283 % 4,153 % 4,327 % 3,767 % 93 3,387 % 2,307 % 4,282 % 4,154 % 4,326 % 3,772 % 94 3,396 % 2,327 % 4,281 % 4,154 % 4,324 % 3,777 % 95 3,404 % 2,346 % 4,280 % 4,155 % 4,323 % 3,781 % 96 3,412 % 2,365 % 4,279 % 4,155 % 4,322 % 3,785 % 97 3,420 % 2,384 % 4,278 % 4,156 % 4,321 % 3,790 % 98 3,428 % 2,402 % 4,278 % 4,156 % 4,319 % 3,794 % 99 3,436 % 2,420 % 4,277 % 4,157 % 4,318 % 3,798 % 100 3,444 % 2,438 % 4,276 % 4,157 % 4,317 % 3,802 % 101 3,451 % 2,455 % 4,275 % 4,158 % 4,316 % 3,806 % 102 3,458 % 2,472 % 4,275 % 4,158 % 4,315 % 3,810 % 103 3,466 % 2,489 % 4,274 % 4,158 % 4,314 % 3,813 % 104 3,473 % 2,505 % 4,273 % 4,159 % 4,312 % 3,817 % 105 3,480 % 2,521 % 4,272 % 4,159 % 4,311 % 3,821 % 106 3,486 % 2,537 % 4,272 % 4,160 % 4,310 % 3,824 % 107 3,493 % 2,552 % 4,271 % 4,160 % 4,309 % 3,828 % 108 3,499 % 2,567 % 4,270 % 4,160 % 4,308 % 3,831 % 109 3,506 % 2,582 % 4,270 % 4,161 % 4,307 % 3,835 % 110 3,512 % 2,597 % 4,269 % 4,161 % 4,306 % 3,838 % 111 3,518 % 2,611 % 4,269 % 4,161 % 4,305 % 3,841 % 112 3,524 % 2,625 % 4,268 % 4,162 % 4,304 % 3,844 % 113 3,530 % 2,639 % 4,267 % 4,162 % 4,304 % 3,848 % 114 3,536 % 2,653 % 4,267 % 4,163 % 4,303 % 3,851 % 115 3,542 % 2,666 % 4,266 % 4,163 % 4,302 % 3,854 % 116 3,548 % 2,679 % 4,266 % 4,163 % 4,301 % 3,857 % 117 3,553 % 2,692 % 4,265 % 4,163 % 4,300 % 3,860 % 118 3,559 % 2,705 % 4,264 % 4,164 % 4,299 % 3,862 % 119 3,564 % 2,717 % 4,264 % 4,164 % 4,298 % 3,865 % 120 3,569 % 2,729 % 4,263 % 4,164 % 4,297 % 3,868 % 121 3,574 % 2,741 % 4,263 % 4,165 % 4,297 % 3,871 % 122 3,580 % 2,753 % 4,262 % 4,165 % 4,296 % 3,874 % 123 3,585 % 2,765 % 4,262 % 4,165 % 4,295 % 3,876 % 124 3,590 % 2,776 % 4,261 % 4,166 % 4,294 % 3,879 % 125 3,594 % 2,788 % 4,261 % 4,166 % 4,294 % 3,881 % 126 3,599 % 2,799 % 4,260 % 4,166 % 4,293 % 3,884 % 127 3,604 % 2,810 % 4,260 % 4,166 % 4,292 % 3,886 % 128 3,609 % 2,821 % 4,259 % 4,167 % 4,291 % 3,889 % 129 3,613 % 2,831 % 4,259 % 4,167 % 4,291 % 3,891 % 130 3,618 % 2,842 % 4,259 % 4,167 % 4,290 % 3,894 % 131 3,622 % 2,852 % 4,258 % 4,167 % 4,289 % 3,896 % 132 3,626 % 2,862 % 4,258 % 4,168 % 4,289 % 3,898 % 133 3,631 % 2,872 % 4,257 % 4,168 % 4,288 % 3,900 % 134 3,635 % 2,882 % 4,257 % 4,168 % 4,287 % 3,903 % 135 3,639 % 2,892 % 4,256 % 4,168 % 4,287 % 3,905 % 136 3,643 % 2,901 % 4,256 % 4,169 % 4,286 % 3,907 % 137 3,647 % 2,911 % 4,256 % 4,169 % 4,285 % 3,909 % 138 3,651 % 2,920 % 4,255 % 4,169 % 4,285 % 3,911 % 139 3,655 % 2,929 % 4,255 % 4,169 % 4,284 % 3,913 % 140 3,659 % 2,938 % 4,254 % 4,170 % 4,284 % 3,915 % 141 3,663 % 2,947 % 4,254 % 4,170 % 4,283 % 3,917 % 142 3,667 % 2,956 % 4,254 % 4,170 % 4,282 % 3,919 % 143 3,670 % 2,964 % 4,253 % 4,170 % 4,282 % 3,921 % 144 3,674 % 2,973 % 4,253 % 4,170 % 4,281 % 3,923 % 145 3,678 % 2,981 % 4,252 % 4,171 % 4,281 % 3,925 % 146 3,681 % 2,990 % 4,252 % 4,171 % 4,280 % 3,927 % 147 3,685 % 2,998 % 4,252 % 4,171 % 4,280 % 3,929 % 148 3,688 % 3,006 % 4,251 % 4,171 % 4,279 % 3,931 % 149 3,692 % 3,014 % 4,251 % 4,171 % 4,279 % 3,933 % 150 3,695 % 3,022 % 4,251 % 4,172 % 4,278 % 3,934 % Term to maturity (in years) Swiss franc Australian dollar Baht Canadian dollar Chilean peso Colombian peso 1  0,780 % 1,826 % 1,420 % 0,779 % 2,455 % 5,322 % 2  0,735 % 1,953 % 1,557 % 0,891 % 2,630 % 5,368 % 3  0,648 % 2,088 % 1,752 % 1,041 % 2,880 % 5,486 % 4  0,545 % 2,228 % 1,928 % 1,160 % 3,112 % 5,607 % 5  0,438 % 2,362 % 2,090 % 1,265 % 3,327 % 5,693 % 6  0,327 % 2,486 % 2,218 % 1,358 % 3,520 % 5,838 % 7  0,218 % 2,584 % 2,323 % 1,453 % 3,678 % 5,950 % 8  0,121 % 2,678 % 2,414 % 1,544 % 3,798 % 6,072 % 9  0,033 % 2,758 % 2,492 % 1,631 % 3,888 % 6,183 % 10 0,031 % 2,833 % 2,556 % 1,729 % 3,958 % 6,257 % 11 0,102 % 2,901 % 2,608 % 1,820 % 4,013 % 6,297 % 12 0,158 % 2,963 % 2,655 % 1,902 % 4,056 % 6,312 % 13 0,196 % 3,019 % 2,701 % 1,976 % 4,092 % 6,309 % 14 0,248 % 3,067 % 2,747 % 2,044 % 4,120 % 6,292 % 15 0,289 % 3,108 % 2,792 % 2,104 % 4,144 % 6,266 % 16 0,325 % 3,142 % 2,836 % 2,157 % 4,163 % 6,233 % 17 0,357 % 3,170 % 2,879 % 2,202 % 4,180 % 6,195 % 18 0,384 % 3,196 % 2,920 % 2,237 % 4,193 % 6,154 % 19 0,406 % 3,220 % 2,960 % 2,260 % 4,204 % 6,110 % 20 0,421 % 3,243 % 2,998 % 2,271 % 4,214 % 6,065 % 21 0,431 % 3,266 % 3,035 % 2,271 % 4,222 % 6,020 % 22 0,439 % 3,288 % 3,070 % 2,263 % 4,228 % 5,974 % 23 0,450 % 3,306 % 3,104 % 2,251 % 4,234 % 5,929 % 24 0,465 % 3,319 % 3,136 % 2,238 % 4,238 % 5,884 % 25 0,489 % 3,327 % 3,167 % 2,227 % 4,242 % 5,840 % 26 0,521 % 3,329 % 3,196 % 2,219 % 4,246 % 5,797 % 27 0,560 % 3,328 % 3,224 % 2,214 % 4,248 % 5,755 % 28 0,604 % 3,325 % 3,251 % 2,214 % 4,250 % 5,715 % 29 0,652 % 3,322 % 3,277 % 2,219 % 4,252 % 5,676 % 30 0,701 % 3,322 % 3,302 % 2,230 % 4,254 % 5,637 % 31 0,751 % 3,324 % 3,325 % 2,247 % 4,255 % 5,601 % 32 0,802 % 3,329 % 3,348 % 2,268 % 4,256 % 5,565 % 33 0,853 % 3,336 % 3,370 % 2,293 % 4,256 % 5,531 % 34 0,903 % 3,345 % 3,390 % 2,320 % 4,257 % 5,498 % 35 0,953 % 3,355 % 3,410 % 2,349 % 4,257 % 5,466 % 36 1,002 % 3,365 % 3,429 % 2,380 % 4,257 % 5,436 % 37 1,050 % 3,377 % 3,447 % 2,411 % 4,257 % 5,406 % 38 1,097 % 3,389 % 3,465 % 2,443 % 4,257 % 5,378 % 39 1,142 % 3,401 % 3,482 % 2,474 % 4,257 % 5,351 % 40 1,186 % 3,414 % 3,498 % 2,506 % 4,256 % 5,325 % 41 1,229 % 3,427 % 3,513 % 2,538 % 4,256 % 5,300 % 42 1,270 % 3,440 % 3,528 % 2,569 % 4,256 % 5,275 % 43 1,311 % 3,453 % 3,543 % 2,599 % 4,255 % 5,252 % 44 1,349 % 3,465 % 3,556 % 2,629 % 4,255 % 5,230 % 45 1,387 % 3,478 % 3,570 % 2,659 % 4,254 % 5,208 % 46 1,423 % 3,490 % 3,582 % 2,687 % 4,254 % 5,187 % 47 1,459 % 3,502 % 3,595 % 2,715 % 4,253 % 5,167 % 48 1,492 % 3,514 % 3,607 % 2,743 % 4,253 % 5,148 % 49 1,525 % 3,526 % 3,618 % 2,769 % 4,252 % 5,129 % 50 1,557 % 3,538 % 3,629 % 2,795 % 4,251 % 5,111 % 51 1,588 % 3,549 % 3,640 % 2,820 % 4,251 % 5,094 % 52 1,617 % 3,560 % 3,650 % 2,845 % 4,250 % 5,077 % 53 1,646 % 3,571 % 3,660 % 2,868 % 4,250 % 5,061 % 54 1,674 % 3,581 % 3,670 % 2,891 % 4,249 % 5,046 % 55 1,701 % 3,591 % 3,679 % 2,914 % 4,248 % 5,030 % 56 1,727 % 3,601 % 3,688 % 2,936 % 4,248 % 5,016 % 57 1,752 % 3,611 % 3,697 % 2,957 % 4,247 % 5,002 % 58 1,776 % 3,620 % 3,705 % 2,977 % 4,247 % 4,988 % 59 1,800 % 3,630 % 3,713 % 2,997 % 4,246 % 4,975 % 60 1,822 % 3,639 % 3,721 % 3,016 % 4,245 % 4,962 % 61 1,845 % 3,647 % 3,729 % 3,035 % 4,245 % 4,950 % 62 1,866 % 3,656 % 3,736 % 3,053 % 4,244 % 4,938 % 63 1,887 % 3,664 % 3,744 % 3,071 % 4,244 % 4,926 % 64 1,907 % 3,672 % 3,751 % 3,088 % 4,243 % 4,915 % 65 1,927 % 3,680 % 3,757 % 3,105 % 4,243 % 4,904 % 66 1,946 % 3,687 % 3,764 % 3,121 % 4,242 % 4,893 % 67 1,964 % 3,695 % 3,770 % 3,137 % 4,242 % 4,883 % 68 1,982 % 3,702 % 3,777 % 3,152 % 4,241 % 4,873 % 69 2,000 % 3,709 % 3,783 % 3,167 % 4,241 % 4,863 % 70 2,017 % 3,716 % 3,789 % 3,182 % 4,240 % 4,854 % 71 2,033 % 3,723 % 3,794 % 3,196 % 4,240 % 4,845 % 72 2,049 % 3,729 % 3,800 % 3,210 % 4,239 % 4,836 % 73 2,065 % 3,735 % 3,805 % 3,223 % 4,239 % 4,827 % 74 2,080 % 3,742 % 3,811 % 3,236 % 4,238 % 4,819 % 75 2,095 % 3,748 % 3,816 % 3,249 % 4,238 % 4,810 % 76 2,109 % 3,753 % 3,821 % 3,261 % 4,237 % 4,802 % 77 2,123 % 3,759 % 3,826 % 3,273 % 4,237 % 4,794 % 78 2,137 % 3,765 % 3,830 % 3,285 % 4,236 % 4,787 % 79 2,150 % 3,770 % 3,835 % 3,297 % 4,236 % 4,779 % 80 2,163 % 3,775 % 3,840 % 3,308 % 4,235 % 4,772 % 81 2,176 % 3,781 % 3,844 % 3,319 % 4,235 % 4,765 % 82 2,188 % 3,786 % 3,848 % 3,329 % 4,235 % 4,758 % 83 2,201 % 3,791 % 3,852 % 3,340 % 4,234 % 4,751 % 84 2,212 % 3,796 % 3,857 % 3,350 % 4,234 % 4,745 % 85 2,224 % 3,800 % 3,861 % 3,360 % 4,233 % 4,738 % 86 2,235 % 3,805 % 3,865 % 3,370 % 4,233 % 4,732 % 87 2,246 % 3,809 % 3,868 % 3,379 % 4,233 % 4,726 % 88 2,257 % 3,814 % 3,872 % 3,388 % 4,232 % 4,720 % 89 2,268 % 3,818 % 3,876 % 3,397 % 4,232 % 4,714 % 90 2,278 % 3,822 % 3,879 % 3,406 % 4,232 % 4,708 % 91 2,288 % 3,826 % 3,883 % 3,415 % 4,231 % 4,703 % 92 2,298 % 3,830 % 3,886 % 3,423 % 4,231 % 4,697 % 93 2,308 % 3,834 % 3,890 % 3,432 % 4,231 % 4,692 % 94 2,317 % 3,838 % 3,893 % 3,440 % 4,230 % 4,687 % 95 2,326 % 3,842 % 3,896 % 3,448 % 4,230 % 4,682 % 96 2,335 % 3,846 % 3,899 % 3,456 % 4,230 % 4,677 % 97 2,344 % 3,849 % 3,902 % 3,463 % 4,229 % 4,672 % 98 2,353 % 3,853 % 3,905 % 3,471 % 4,229 % 4,667 % 99 2,361 % 3,857 % 3,908 % 3,478 % 4,229 % 4,662 % 100 2,370 % 3,860 % 3,911 % 3,485 % 4,229 % 4,658 % 101 2,378 % 3,863 % 3,914 % 3,492 % 4,228 % 4,653 % 102 2,386 % 3,867 % 3,917 % 3,499 % 4,228 % 4,649 % 103 2,394 % 3,870 % 3,920 % 3,506 % 4,228 % 4,644 % 104 2,402 % 3,873 % 3,922 % 3,513 % 4,228 % 4,640 % 105 2,409 % 3,876 % 3,925 % 3,519 % 4,227 % 4,636 % 106 2,417 % 3,879 % 3,928 % 3,526 % 4,227 % 4,632 % 107 2,424 % 3,882 % 3,930 % 3,532 % 4,227 % 4,628 % 108 2,431 % 3,885 % 3,933 % 3,538 % 4,227 % 4,624 % 109 2,438 % 3,888 % 3,935 % 3,544 % 4,226 % 4,620 % 110 2,445 % 3,891 % 3,938 % 3,550 % 4,226 % 4,616 % 111 2,452 % 3,894 % 3,940 % 3,556 % 4,226 % 4,612 % 112 2,458 % 3,896 % 3,942 % 3,562 % 4,226 % 4,608 % 113 2,465 % 3,899 % 3,945 % 3,567 % 4,225 % 4,605 % 114 2,471 % 3,902 % 3,947 % 3,573 % 4,225 % 4,601 % 115 2,478 % 3,904 % 3,949 % 3,578 % 4,225 % 4,598 % 116 2,484 % 3,907 % 3,951 % 3,584 % 4,225 % 4,594 % 117 2,490 % 3,909 % 3,953 % 3,589 % 4,225 % 4,591 % 118 2,496 % 3,912 % 3,955 % 3,594 % 4,224 % 4,588 % 119 2,502 % 3,914 % 3,957 % 3,599 % 4,224 % 4,584 % 120 2,508 % 3,917 % 3,959 % 3,604 % 4,224 % 4,581 % 121 2,513 % 3,919 % 3,961 % 3,609 % 4,224 % 4,578 % 122 2,519 % 3,921 % 3,963 % 3,614 % 4,224 % 4,575 % 123 2,524 % 3,923 % 3,965 % 3,619 % 4,223 % 4,572 % 124 2,530 % 3,926 % 3,967 % 3,623 % 4,223 % 4,569 % 125 2,535 % 3,928 % 3,969 % 3,628 % 4,223 % 4,566 % 126 2,541 % 3,930 % 3,971 % 3,632 % 4,223 % 4,563 % 127 2,546 % 3,932 % 3,973 % 3,637 % 4,223 % 4,560 % 128 2,551 % 3,934 % 3,974 % 3,641 % 4,222 % 4,557 % 129 2,556 % 3,936 % 3,976 % 3,646 % 4,222 % 4,555 % 130 2,561 % 3,938 % 3,978 % 3,650 % 4,222 % 4,552 % 131 2,566 % 3,940 % 3,980 % 3,654 % 4,222 % 4,549 % 132 2,570 % 3,942 % 3,981 % 3,658 % 4,222 % 4,546 % 133 2,575 % 3,944 % 3,983 % 3,662 % 4,222 % 4,544 % 134 2,580 % 3,946 % 3,985 % 3,666 % 4,221 % 4,541 % 135 2,584 % 3,948 % 3,986 % 3,670 % 4,221 % 4,539 % 136 2,589 % 3,950 % 3,988 % 3,674 % 4,221 % 4,536 % 137 2,593 % 3,952 % 3,989 % 3,678 % 4,221 % 4,534 % 138 2,598 % 3,953 % 3,991 % 3,682 % 4,221 % 4,531 % 139 2,602 % 3,955 % 3,992 % 3,685 % 4,221 % 4,529 % 140 2,606 % 3,957 % 3,994 % 3,689 % 4,220 % 4,527 % 141 2,610 % 3,959 % 3,995 % 3,693 % 4,220 % 4,524 % 142 2,615 % 3,960 % 3,997 % 3,696 % 4,220 % 4,522 % 143 2,619 % 3,962 % 3,998 % 3,700 % 4,220 % 4,520 % 144 2,623 % 3,964 % 3,999 % 3,703 % 4,220 % 4,518 % 145 2,627 % 3,965 % 4,001 % 3,707 % 4,220 % 4,515 % 146 2,631 % 3,967 % 4,002 % 3,710 % 4,220 % 4,513 % 147 2,634 % 3,969 % 4,004 % 3,713 % 4,220 % 4,511 % 148 2,638 % 3,970 % 4,005 % 3,717 % 4,219 % 4,509 % 149 2,642 % 3,972 % 4,006 % 3,720 % 4,219 % 4,507 % 150 2,646 % 3,973 % 4,007 % 3,723 % 4,219 % 4,505 % Term to maturity (in years) Hong Kong dollar Indian rupee Mexican peso New Taiwan dollar New Zealand dollar Rand 1 1,065 % 5,920 % 6,999 % 0,406 % 1,859 % 7,186 % 2 1,349 % 6,052 % 7,013 % 0,527 % 2,106 % 7,181 % 3 1,564 % 6,172 % 7,027 % 0,629 % 2,347 % 7,278 % 4 1,751 % 6,287 % 7,047 % 0,715 % 2,556 % 7,418 % 5 1,870 % 6,390 % 7,084 % 0,789 % 2,735 % 7,580 % 6 1,969 % 6,492 % 7,153 % 0,865 % 2,894 % 7,732 % 7 2,055 % 6,565 % 7,224 % 0,921 % 3,027 % 7,865 % 8 2,127 % 6,646 % 7,277 % 0,982 % 3,139 % 7,985 % 9 2,188 % 6,724 % 7,324 % 1,041 % 3,234 % 8,093 % 10 2,237 % 6,797 % 7,377 % 1,099 % 3,309 % 8,194 % 11 2,278 % 6,844 % 7,441 % 1,171 % 3,384 % 8,286 % 12 2,313 % 6,868 % 7,513 % 1,253 % 3,462 % 8,360 % 13 2,346 % 6,875 % 7,586 % 1,340 % 3,542 % 8,408 % 14 2,379 % 6,870 % 7,658 % 1,430 % 3,619 % 8,432 % 15 2,414 % 6,855 % 7,727 % 1,520 % 3,692 % 8,434 % 16 2,454 % 6,834 % 7,791 % 1,608 % 3,758 % 8,416 % 17 2,496 % 6,808 % 7,847 % 1,694 % 3,817 % 8,383 % 18 2,539 % 6,778 % 7,891 % 1,777 % 3,871 % 8,337 % 19 2,583 % 6,746 % 7,922 % 1,857 % 3,917 % 8,284 % 20 2,627 % 6,712 % 7,938 % 1,934 % 3,958 % 8,224 % 21 2,670 % 6,678 % 7,936 % 2,007 % 3,993 % 8,160 % 22 2,712 % 6,643 % 7,921 % 2,077 % 4,022 % 8,093 % 23 2,754 % 6,608 % 7,894 % 2,144 % 4,047 % 8,025 % 24 2,794 % 6,573 % 7,859 % 2,208 % 4,069 % 7,956 % 25 2,833 % 6,539 % 7,818 % 2,269 % 4,088 % 7,887 % 26 2,871 % 6,505 % 7,772 % 2,327 % 4,104 % 7,819 % 27 2,907 % 6,472 % 7,723 % 2,383 % 4,117 % 7,751 % 28 2,942 % 6,440 % 7,672 % 2,435 % 4,129 % 7,686 % 29 2,975 % 6,409 % 7,619 % 2,486 % 4,140 % 7,621 % 30 3,008 % 6,378 % 7,566 % 2,534 % 4,148 % 7,559 % 31 3,039 % 6,349 % 7,513 % 2,579 % 4,156 % 7,498 % 32 3,069 % 6,321 % 7,460 % 2,623 % 4,163 % 7,439 % 33 3,097 % 6,293 % 7,407 % 2,665 % 4,169 % 7,383 % 34 3,125 % 6,267 % 7,356 % 2,704 % 4,174 % 7,328 % 35 3,151 % 6,241 % 7,306 % 2,742 % 4,178 % 7,275 % 36 3,176 % 6,217 % 7,257 % 2,779 % 4,182 % 7,224 % 37 3,201 % 6,193 % 7,210 % 2,814 % 4,185 % 7,175 % 38 3,224 % 6,170 % 7,163 % 2,847 % 4,188 % 7,128 % 39 3,246 % 6,148 % 7,119 % 2,879 % 4,191 % 7,083 % 40 3,268 % 6,127 % 7,076 % 2,909 % 4,193 % 7,039 % 41 3,289 % 6,106 % 7,034 % 2,939 % 4,195 % 6,998 % 42 3,309 % 6,087 % 6,993 % 2,967 % 4,196 % 6,957 % 43 3,328 % 6,068 % 6,954 % 2,994 % 4,198 % 6,919 % 44 3,346 % 6,049 % 6,917 % 3,020 % 4,199 % 6,881 % 45 3,364 % 6,032 % 6,881 % 3,045 % 4,200 % 6,845 % 46 3,381 % 6,015 % 6,846 % 3,069 % 4,201 % 6,811 % 47 3,398 % 5,998 % 6,812 % 3,092 % 4,202 % 6,778 % 48 3,413 % 5,982 % 6,780 % 3,114 % 4,203 % 6,746 % 49 3,429 % 5,967 % 6,748 % 3,135 % 4,203 % 6,715 % 50 3,443 % 5,952 % 6,718 % 3,156 % 4,204 % 6,685 % 51 3,458 % 5,938 % 6,689 % 3,176 % 4,204 % 6,657 % 52 3,471 % 5,924 % 6,661 % 3,195 % 4,204 % 6,629 % 53 3,485 % 5,911 % 6,634 % 3,213 % 4,205 % 6,603 % 54 3,498 % 5,898 % 6,607 % 3,231 % 4,205 % 6,577 % 55 3,510 % 5,886 % 6,582 % 3,248 % 4,205 % 6,552 % 56 3,522 % 5,874 % 6,558 % 3,265 % 4,206 % 6,528 % 57 3,533 % 5,862 % 6,534 % 3,281 % 4,206 % 6,505 % 58 3,545 % 5,851 % 6,511 % 3,296 % 4,206 % 6,483 % 59 3,556 % 5,840 % 6,489 % 3,311 % 4,206 % 6,461 % 60 3,566 % 5,830 % 6,468 % 3,326 % 4,206 % 6,440 % 61 3,576 % 5,820 % 6,447 % 3,340 % 4,206 % 6,420 % 62 3,586 % 5,810 % 6,427 % 3,354 % 4,206 % 6,400 % 63 3,596 % 5,800 % 6,407 % 3,367 % 4,206 % 6,381 % 64 3,605 % 5,791 % 6,388 % 3,380 % 4,206 % 6,363 % 65 3,614 % 5,782 % 6,370 % 3,392 % 4,206 % 6,345 % 66 3,623 % 5,773 % 6,352 % 3,404 % 4,206 % 6,327 % 67 3,631 % 5,765 % 6,335 % 3,416 % 4,206 % 6,311 % 68 3,640 % 5,756 % 6,318 % 3,428 % 4,206 % 6,294 % 69 3,648 % 5,748 % 6,302 % 3,439 % 4,206 % 6,278 % 70 3,656 % 5,741 % 6,286 % 3,449 % 4,206 % 6,263 % 71 3,663 % 5,733 % 6,271 % 3,460 % 4,206 % 6,248 % 72 3,670 % 5,726 % 6,256 % 3,470 % 4,206 % 6,233 % 73 3,678 % 5,718 % 6,242 % 3,480 % 4,206 % 6,219 % 74 3,685 % 5,711 % 6,227 % 3,490 % 4,206 % 6,205 % 75 3,692 % 5,705 % 6,214 % 3,499 % 4,206 % 6,192 % 76 3,698 % 5,698 % 6,200 % 3,508 % 4,206 % 6,179 % 77 3,705 % 5,692 % 6,187 % 3,517 % 4,206 % 6,166 % 78 3,711 % 5,685 % 6,175 % 3,526 % 4,206 % 6,154 % 79 3,717 % 5,679 % 6,162 % 3,534 % 4,206 % 6,141 % 80 3,723 % 5,673 % 6,150 % 3,543 % 4,206 % 6,130 % 81 3,729 % 5,667 % 6,138 % 3,551 % 4,206 % 6,118 % 82 3,735 % 5,662 % 6,127 % 3,559 % 4,206 % 6,107 % 83 3,740 % 5,656 % 6,116 % 3,566 % 4,205 % 6,096 % 84 3,746 % 5,651 % 6,105 % 3,574 % 4,205 % 6,085 % 85 3,751 % 5,645 % 6,094 % 3,581 % 4,205 % 6,075 % 86 3,756 % 5,640 % 6,084 % 3,588 % 4,205 % 6,065 % 87 3,761 % 5,635 % 6,073 % 3,595 % 4,205 % 6,055 % 88 3,766 % 5,630 % 6,063 % 3,602 % 4,205 % 6,045 % 89 3,771 % 5,625 % 6,054 % 3,609 % 4,205 % 6,035 % 90 3,776 % 5,621 % 6,044 % 3,615 % 4,205 % 6,026 % 91 3,781 % 5,616 % 6,035 % 3,622 % 4,205 % 6,017 % 92 3,785 % 5,611 % 6,026 % 3,628 % 4,205 % 6,008 % 93 3,790 % 5,607 % 6,017 % 3,634 % 4,205 % 5,999 % 94 3,794 % 5,603 % 6,008 % 3,640 % 4,205 % 5,991 % 95 3,798 % 5,598 % 6,000 % 3,646 % 4,205 % 5,982 % 96 3,802 % 5,594 % 5,991 % 3,652 % 4,205 % 5,974 % 97 3,806 % 5,590 % 5,983 % 3,658 % 4,205 % 5,966 % 98 3,810 % 5,586 % 5,975 % 3,663 % 4,205 % 5,958 % 99 3,814 % 5,582 % 5,967 % 3,668 % 4,205 % 5,951 % 100 3,818 % 5,578 % 5,959 % 3,674 % 4,205 % 5,943 % 101 3,822 % 5,575 % 5,952 % 3,679 % 4,205 % 5,936 % 102 3,826 % 5,571 % 5,945 % 3,684 % 4,205 % 5,928 % 103 3,829 % 5,567 % 5,937 % 3,689 % 4,205 % 5,921 % 104 3,833 % 5,564 % 5,930 % 3,694 % 4,204 % 5,914 % 105 3,836 % 5,560 % 5,923 % 3,699 % 4,204 % 5,908 % 106 3,840 % 5,557 % 5,916 % 3,703 % 4,204 % 5,901 % 107 3,843 % 5,554 % 5,910 % 3,708 % 4,204 % 5,894 % 108 3,846 % 5,550 % 5,903 % 3,713 % 4,204 % 5,888 % 109 3,850 % 5,547 % 5,897 % 3,717 % 4,204 % 5,882 % 110 3,853 % 5,544 % 5,890 % 3,721 % 4,204 % 5,875 % 111 3,856 % 5,541 % 5,884 % 3,726 % 4,204 % 5,869 % 112 3,859 % 5,538 % 5,878 % 3,730 % 4,204 % 5,863 % 113 3,862 % 5,535 % 5,872 % 3,734 % 4,204 % 5,857 % 114 3,865 % 5,532 % 5,866 % 3,738 % 4,204 % 5,852 % 115 3,868 % 5,529 % 5,860 % 3,742 % 4,204 % 5,846 % 116 3,871 % 5,526 % 5,854 % 3,746 % 4,204 % 5,840 % 117 3,874 % 5,523 % 5,849 % 3,750 % 4,204 % 5,835 % 118 3,876 % 5,521 % 5,843 % 3,754 % 4,204 % 5,829 % 119 3,879 % 5,518 % 5,838 % 3,758 % 4,204 % 5,824 % 120 3,882 % 5,515 % 5,832 % 3,761 % 4,204 % 5,819 % 121 3,884 % 5,513 % 5,827 % 3,765 % 4,204 % 5,814 % 122 3,887 % 5,510 % 5,822 % 3,768 % 4,204 % 5,809 % 123 3,889 % 5,508 % 5,817 % 3,772 % 4,204 % 5,804 % 124 3,892 % 5,505 % 5,812 % 3,775 % 4,204 % 5,799 % 125 3,894 % 5,503 % 5,807 % 3,779 % 4,204 % 5,794 % 126 3,897 % 5,500 % 5,802 % 3,782 % 4,204 % 5,789 % 127 3,899 % 5,498 % 5,798 % 3,785 % 4,204 % 5,785 % 128 3,902 % 5,496 % 5,793 % 3,789 % 4,204 % 5,780 % 129 3,904 % 5,493 % 5,788 % 3,792 % 4,204 % 5,776 % 130 3,906 % 5,491 % 5,784 % 3,795 % 4,204 % 5,771 % 131 3,908 % 5,489 % 5,779 % 3,798 % 4,204 % 5,767 % 132 3,911 % 5,487 % 5,775 % 3,801 % 4,204 % 5,762 % 133 3,913 % 5,484 % 5,771 % 3,804 % 4,204 % 5,758 % 134 3,915 % 5,482 % 5,766 % 3,807 % 4,203 % 5,754 % 135 3,917 % 5,480 % 5,762 % 3,810 % 4,203 % 5,750 % 136 3,919 % 5,478 % 5,758 % 3,813 % 4,203 % 5,746 % 137 3,921 % 5,476 % 5,754 % 3,816 % 4,203 % 5,742 % 138 3,923 % 5,474 % 5,750 % 3,818 % 4,203 % 5,738 % 139 3,925 % 5,472 % 5,746 % 3,821 % 4,203 % 5,734 % 140 3,927 % 5,470 % 5,742 % 3,824 % 4,203 % 5,730 % 141 3,929 % 5,468 % 5,738 % 3,826 % 4,203 % 5,726 % 142 3,931 % 5,466 % 5,734 % 3,829 % 4,203 % 5,723 % 143 3,933 % 5,464 % 5,731 % 3,832 % 4,203 % 5,719 % 144 3,935 % 5,463 % 5,727 % 3,834 % 4,203 % 5,715 % 145 3,937 % 5,461 % 5,723 % 3,837 % 4,203 % 5,712 % 146 3,938 % 5,459 % 5,720 % 3,839 % 4,203 % 5,708 % 147 3,940 % 5,457 % 5,716 % 3,842 % 4,203 % 5,705 % 148 3,942 % 5,456 % 5,713 % 3,844 % 4,203 % 5,702 % 149 3,944 % 5,454 % 5,709 % 3,847 % 4,203 % 5,698 % 150 3,945 % 5,452 % 5,706 % 3,849 % 4,203 % 5,695 % Term to maturity (in years) Real Renminbi-yuan Ringgit Russian rouble Singapore dollar South Korean won 1 9,110 % 3,308 % 3,377 % 9,575 % 1,113 % 1,354 % 2 8,828 % 3,391 % 3,482 % 8,797 % 1,390 % 1,426 % 3 9,038 % 3,452 % 3,554 % 8,418 % 1,609 % 1,495 % 4 9,198 % 3,530 % 3,625 % 8,240 % 1,787 % 1,554 % 5 9,286 % 3,634 % 3,704 % 8,112 % 1,927 % 1,608 % 6 9,335 % 3,788 % 3,759 % 8,002 % 2,047 % 1,649 % 7 9,344 % 3,941 % 3,806 % 7,906 % 2,154 % 1,687 % 8 9,351 % 4,062 % 3,858 % 7,821 % 2,250 % 1,727 % 9 9,363 % 4,153 % 3,914 % 7,739 % 2,333 % 1,765 % 10 9,372 % 4,222 % 3,968 % 7,654 % 2,400 % 1,796 % 11 9,353 % 4,274 % 4,021 % 7,565 % 2,453 % 1,819 % 12 9,308 % 4,314 % 4,077 % 7,472 % 2,496 % 1,833 % 13 9,244 % 4,345 % 4,140 % 7,377 % 2,532 % 1,839 % 14 9,167 % 4,368 % 4,200 % 7,282 % 2,563 % 1,839 % 15 9,082 % 4,386 % 4,250 % 7,188 % 2,589 % 1,833 % 16 8,990 % 4,400 % 4,286 % 7,096 % 2,609 % 1,824 % 17 8,895 % 4,410 % 4,311 % 7,006 % 2,626 % 1,817 % 18 8,797 % 4,418 % 4,327 % 6,918 % 2,643 % 1,815 % 19 8,700 % 4,423 % 4,338 % 6,834 % 2,662 % 1,821 % 20 8,602 % 4,427 % 4,345 % 6,752 % 2,684 % 1,837 % 21 8,506 % 4,429 % 4,351 % 6,673 % 2,710 % 1,865 % 22 8,412 % 4,430 % 4,355 % 6,597 % 2,738 % 1,900 % 23 8,319 % 4,430 % 4,358 % 6,524 % 2,768 % 1,941 % 24 8,230 % 4,429 % 4,360 % 6,454 % 2,799 % 1,986 % 25 8,143 % 4,428 % 4,361 % 6,386 % 2,831 % 2,034 % 26 8,059 % 4,426 % 4,362 % 6,322 % 2,862 % 2,082 % 27 7,978 % 4,424 % 4,362 % 6,260 % 2,894 % 2,132 % 28 7,900 % 4,421 % 4,361 % 6,201 % 2,925 % 2,181 % 29 7,825 % 4,418 % 4,360 % 6,145 % 2,956 % 2,229 % 30 7,753 % 4,416 % 4,359 % 6,091 % 2,986 % 2,277 % 31 7,683 % 4,412 % 4,358 % 6,039 % 3,016 % 2,324 % 32 7,617 % 4,409 % 4,356 % 5,990 % 3,044 % 2,370 % 33 7,553 % 4,406 % 4,355 % 5,943 % 3,072 % 2,414 % 34 7,492 % 4,403 % 4,353 % 5,897 % 3,099 % 2,457 % 35 7,433 % 4,399 % 4,351 % 5,854 % 3,125 % 2,499 % 36 7,377 % 4,396 % 4,349 % 5,813 % 3,150 % 2,540 % 37 7,323 % 4,393 % 4,347 % 5,773 % 3,174 % 2,578 % 38 7,272 % 4,389 % 4,345 % 5,735 % 3,197 % 2,616 % 39 7,222 % 4,386 % 4,342 % 5,698 % 3,220 % 2,652 % 40 7,175 % 4,383 % 4,340 % 5,663 % 3,241 % 2,687 % 41 7,129 % 4,380 % 4,338 % 5,630 % 3,262 % 2,721 % 42 7,086 % 4,377 % 4,336 % 5,598 % 3,283 % 2,753 % 43 7,044 % 4,374 % 4,334 % 5,567 % 3,302 % 2,784 % 44 7,003 % 4,371 % 4,332 % 5,537 % 3,321 % 2,814 % 45 6,965 % 4,368 % 4,330 % 5,509 % 3,339 % 2,843 % 46 6,927 % 4,365 % 4,328 % 5,481 % 3,357 % 2,871 % 47 6,892 % 4,362 % 4,326 % 5,455 % 3,373 % 2,898 % 48 6,857 % 4,359 % 4,324 % 5,430 % 3,390 % 2,924 % 49 6,824 % 4,356 % 4,322 % 5,405 % 3,405 % 2,949 % 50 6,792 % 4,354 % 4,320 % 5,382 % 3,421 % 2,973 % 51 6,761 % 4,351 % 4,318 % 5,359 % 3,435 % 2,996 % 52 6,732 % 4,349 % 4,316 % 5,337 % 3,449 % 3,019 % 53 6,703 % 4,346 % 4,314 % 5,316 % 3,463 % 3,040 % 54 6,675 % 4,344 % 4,312 % 5,296 % 3,476 % 3,061 % 55 6,649 % 4,342 % 4,310 % 5,276 % 3,489 % 3,081 % 56 6,623 % 4,339 % 4,309 % 5,257 % 3,501 % 3,101 % 57 6,598 % 4,337 % 4,307 % 5,239 % 3,513 % 3,120 % 58 6,574 % 4,335 % 4,305 % 5,221 % 3,525 % 3,138 % 59 6,551 % 4,333 % 4,304 % 5,204 % 3,536 % 3,156 % 60 6,529 % 4,331 % 4,302 % 5,187 % 3,547 % 3,173 % 61 6,507 % 4,329 % 4,301 % 5,171 % 3,557 % 3,190 % 62 6,486 % 4,327 % 4,299 % 5,155 % 3,568 % 3,206 % 63 6,465 % 4,325 % 4,298 % 5,140 % 3,577 % 3,221 % 64 6,446 % 4,323 % 4,297 % 5,126 % 3,587 % 3,236 % 65 6,426 % 4,321 % 4,295 % 5,111 % 3,596 % 3,251 % 66 6,408 % 4,320 % 4,294 % 5,098 % 3,605 % 3,265 % 67 6,390 % 4,318 % 4,292 % 5,084 % 3,614 % 3,279 % 68 6,372 % 4,316 % 4,291 % 5,071 % 3,623 % 3,293 % 69 6,355 % 4,315 % 4,290 % 5,059 % 3,631 % 3,306 % 70 6,339 % 4,313 % 4,289 % 5,046 % 3,639 % 3,318 % 71 6,323 % 4,312 % 4,288 % 5,034 % 3,647 % 3,331 % 72 6,307 % 4,310 % 4,286 % 5,023 % 3,654 % 3,343 % 73 6,292 % 4,309 % 4,285 % 5,012 % 3,662 % 3,354 % 74 6,277 % 4,307 % 4,284 % 5,001 % 3,669 % 3,366 % 75 6,262 % 4,306 % 4,283 % 4,990 % 3,676 % 3,377 % 76 6,248 % 4,305 % 4,282 % 4,979 % 3,683 % 3,387 % 77 6,235 % 4,303 % 4,281 % 4,969 % 3,690 % 3,398 % 78 6,221 % 4,302 % 4,280 % 4,959 % 3,696 % 3,408 % 79 6,208 % 4,301 % 4,279 % 4,950 % 3,703 % 3,418 % 80 6,196 % 4,299 % 4,278 % 4,940 % 3,709 % 3,428 % 81 6,183 % 4,298 % 4,277 % 4,931 % 3,715 % 3,437 % 82 6,171 % 4,297 % 4,276 % 4,922 % 3,721 % 3,447 % 83 6,160 % 4,296 % 4,275 % 4,914 % 3,726 % 3,456 % 84 6,148 % 4,295 % 4,274 % 4,905 % 3,732 % 3,464 % 85 6,137 % 4,294 % 4,274 % 4,897 % 3,737 % 3,473 % 86 6,126 % 4,293 % 4,273 % 4,889 % 3,743 % 3,481 % 87 6,115 % 4,292 % 4,272 % 4,881 % 3,748 % 3,490 % 88 6,105 % 4,290 % 4,271 % 4,873 % 3,753 % 3,498 % 89 6,095 % 4,289 % 4,270 % 4,865 % 3,758 % 3,506 % 90 6,085 % 4,288 % 4,270 % 4,858 % 3,763 % 3,513 % 91 6,075 % 4,288 % 4,269 % 4,851 % 3,768 % 3,521 % 92 6,065 % 4,287 % 4,268 % 4,844 % 3,773 % 3,528 % 93 6,056 % 4,286 % 4,267 % 4,837 % 3,777 % 3,535 % 94 6,047 % 4,285 % 4,267 % 4,830 % 3,782 % 3,542 % 95 6,038 % 4,284 % 4,266 % 4,823 % 3,786 % 3,549 % 96 6,029 % 4,283 % 4,265 % 4,817 % 3,790 % 3,556 % 97 6,021 % 4,282 % 4,265 % 4,810 % 3,795 % 3,563 % 98 6,012 % 4,281 % 4,264 % 4,804 % 3,799 % 3,569 % 99 6,004 % 4,280 % 4,263 % 4,798 % 3,803 % 3,576 % 100 5,996 % 4,280 % 4,263 % 4,792 % 3,807 % 3,582 % 101 5,988 % 4,279 % 4,262 % 4,786 % 3,811 % 3,588 % 102 5,980 % 4,278 % 4,261 % 4,780 % 3,814 % 3,594 % 103 5,973 % 4,277 % 4,261 % 4,775 % 3,818 % 3,600 % 104 5,965 % 4,277 % 4,260 % 4,769 % 3,822 % 3,605 % 105 5,958 % 4,276 % 4,260 % 4,764 % 3,825 % 3,611 % 106 5,951 % 4,275 % 4,259 % 4,758 % 3,829 % 3,617 % 107 5,944 % 4,275 % 4,259 % 4,753 % 3,832 % 3,622 % 108 5,937 % 4,274 % 4,258 % 4,748 % 3,836 % 3,627 % 109 5,930 % 4,273 % 4,257 % 4,743 % 3,839 % 3,633 % 110 5,923 % 4,272 % 4,257 % 4,738 % 3,842 % 3,638 % 111 5,917 % 4,272 % 4,256 % 4,733 % 3,846 % 3,643 % 112 5,910 % 4,271 % 4,256 % 4,728 % 3,849 % 3,648 % 113 5,904 % 4,271 % 4,255 % 4,724 % 3,852 % 3,653 % 114 5,898 % 4,270 % 4,255 % 4,719 % 3,855 % 3,657 % 115 5,892 % 4,269 % 4,254 % 4,715 % 3,858 % 3,662 % 116 5,886 % 4,269 % 4,254 % 4,710 % 3,861 % 3,667 % 117 5,880 % 4,268 % 4,254 % 4,706 % 3,864 % 3,671 % 118 5,874 % 4,268 % 4,253 % 4,701 % 3,867 % 3,676 % 119 5,868 % 4,267 % 4,253 % 4,697 % 3,869 % 3,680 % 120 5,863 % 4,266 % 4,252 % 4,693 % 3,872 % 3,685 % 121 5,857 % 4,266 % 4,252 % 4,689 % 3,875 % 3,689 % 122 5,852 % 4,265 % 4,251 % 4,685 % 3,878 % 3,693 % 123 5,847 % 4,265 % 4,251 % 4,681 % 3,880 % 3,697 % 124 5,841 % 4,264 % 4,251 % 4,677 % 3,883 % 3,701 % 125 5,836 % 4,264 % 4,250 % 4,673 % 3,885 % 3,705 % 126 5,831 % 4,263 % 4,250 % 4,670 % 3,888 % 3,709 % 127 5,826 % 4,263 % 4,249 % 4,666 % 3,890 % 3,713 % 128 5,821 % 4,262 % 4,249 % 4,662 % 3,893 % 3,717 % 129 5,817 % 4,262 % 4,249 % 4,659 % 3,895 % 3,720 % 130 5,812 % 4,261 % 4,248 % 4,655 % 3,897 % 3,724 % 131 5,807 % 4,261 % 4,248 % 4,652 % 3,900 % 3,728 % 132 5,802 % 4,260 % 4,247 % 4,648 % 3,902 % 3,731 % 133 5,798 % 4,260 % 4,247 % 4,645 % 3,904 % 3,735 % 134 5,793 % 4,260 % 4,247 % 4,641 % 3,906 % 3,738 % 135 5,789 % 4,259 % 4,246 % 4,638 % 3,909 % 3,742 % 136 5,785 % 4,259 % 4,246 % 4,635 % 3,911 % 3,745 % 137 5,780 % 4,258 % 4,246 % 4,632 % 3,913 % 3,748 % 138 5,776 % 4,258 % 4,245 % 4,629 % 3,915 % 3,752 % 139 5,772 % 4,257 % 4,245 % 4,626 % 3,917 % 3,755 % 140 5,768 % 4,257 % 4,245 % 4,623 % 3,919 % 3,758 % 141 5,764 % 4,257 % 4,244 % 4,620 % 3,921 % 3,761 % 142 5,760 % 4,256 % 4,244 % 4,617 % 3,923 % 3,764 % 143 5,756 % 4,256 % 4,244 % 4,614 % 3,925 % 3,767 % 144 5,752 % 4,255 % 4,244 % 4,611 % 3,927 % 3,770 % 145 5,748 % 4,255 % 4,243 % 4,608 % 3,929 % 3,773 % 146 5,745 % 4,255 % 4,243 % 4,605 % 3,930 % 3,776 % 147 5,741 % 4,254 % 4,243 % 4,602 % 3,932 % 3,779 % 148 5,737 % 4,254 % 4,242 % 4,600 % 3,934 % 3,782 % 149 5,734 % 4,254 % 4,242 % 4,597 % 3,936 % 3,785 % 150 5,730 % 4,253 % 4,242 % 4,594 % 3,938 % 3,787 % Term to maturity (in years) Turkish lira US dollar Yen 1 12,240 % 1,228 %  0,055 % 2 11,933 % 1,465 %  0,047 % 3 11,714 % 1,659 %  0,036 % 4 11,605 % 1,801 %  0,018 % 5 11,498 % 1,912 % 0,006 % 6 11,299 % 2,006 % 0,033 % 7 11,078 % 2,085 % 0,061 % 8 10,888 % 2,152 % 0,094 % 9 10,722 % 2,211 % 0,129 % 10 10,564 % 2,264 % 0,166 % 11 10,404 % 2,311 % 0,207 % 12 10,244 % 2,353 % 0,251 % 13 10,086 % 2,388 % 0,299 % 14 9,929 % 2,416 % 0,347 % 15 9,776 % 2,440 % 0,395 % 16 9,627 % 2,461 % 0,441 % 17 9,482 % 2,479 % 0,485 % 18 9,342 % 2,495 % 0,526 % 19 9,207 % 2,508 % 0,563 % 20 9,078 % 2,519 % 0,597 % 21 8,953 % 2,526 % 0,627 % 22 8,833 % 2,531 % 0,653 % 23 8,718 % 2,535 % 0,674 % 24 8,608 % 2,538 % 0,691 % 25 8,503 % 2,539 % 0,704 % 26 8,403 % 2,540 % 0,712 % 27 8,307 % 2,541 % 0,718 % 28 8,215 % 2,541 % 0,727 % 29 8,128 % 2,541 % 0,739 % 30 8,044 % 2,541 % 0,757 % 31 7,964 % 2,541 % 0,781 % 32 7,888 % 2,541 % 0,811 % 33 7,815 % 2,540 % 0,845 % 34 7,746 % 2,539 % 0,881 % 35 7,679 % 2,537 % 0,919 % 36 7,616 % 2,534 % 0,959 % 37 7,555 % 2,530 % 0,999 % 38 7,497 % 2,525 % 1,040 % 39 7,442 % 2,518 % 1,080 % 40 7,388 % 2,509 % 1,120 % 41 7,337 % 2,499 % 1,160 % 42 7,288 % 2,489 % 1,199 % 43 7,242 % 2,479 % 1,237 % 44 7,197 % 2,469 % 1,275 % 45 7,153 % 2,462 % 1,312 % 46 7,112 % 2,456 % 1,347 % 47 7,072 % 2,453 % 1,382 % 48 7,034 % 2,453 % 1,416 % 49 6,997 % 2,455 % 1,449 % 50 6,962 % 2,461 % 1,481 % 51 6,927 % 2,470 % 1,512 % 52 6,895 % 2,481 % 1,542 % 53 6,863 % 2,495 % 1,572 % 54 6,832 % 2,510 % 1,600 % 55 6,803 % 2,527 % 1,628 % 56 6,774 % 2,544 % 1,654 % 57 6,747 % 2,563 % 1,680 % 58 6,720 % 2,582 % 1,705 % 59 6,694 % 2,601 % 1,730 % 60 6,670 % 2,621 % 1,753 % 61 6,645 % 2,641 % 1,776 % 62 6,622 % 2,661 % 1,799 % 63 6,599 % 2,680 % 1,820 % 64 6,578 % 2,700 % 1,841 % 65 6,556 % 2,720 % 1,862 % 66 6,536 % 2,739 % 1,882 % 67 6,516 % 2,758 % 1,901 % 68 6,496 % 2,777 % 1,920 % 69 6,478 % 2,795 % 1,938 % 70 6,459 % 2,813 % 1,956 % 71 6,441 % 2,831 % 1,973 % 72 6,424 % 2,849 % 1,990 % 73 6,407 % 2,866 % 2,006 % 74 6,391 % 2,883 % 2,022 % 75 6,375 % 2,900 % 2,038 % 76 6,359 % 2,916 % 2,053 % 77 6,344 % 2,932 % 2,068 % 78 6,330 % 2,947 % 2,082 % 79 6,315 % 2,963 % 2,096 % 80 6,301 % 2,978 % 2,110 % 81 6,288 % 2,992 % 2,123 % 82 6,274 % 3,006 % 2,136 % 83 6,261 % 3,020 % 2,149 % 84 6,249 % 3,034 % 2,161 % 85 6,236 % 3,048 % 2,174 % 86 6,224 % 3,061 % 2,185 % 87 6,212 % 3,073 % 2,197 % 88 6,201 % 3,086 % 2,208 % 89 6,189 % 3,098 % 2,219 % 90 6,178 % 3,110 % 2,230 % 91 6,168 % 3,122 % 2,241 % 92 6,157 % 3,134 % 2,251 % 93 6,147 % 3,145 % 2,261 % 94 6,137 % 3,156 % 2,271 % 95 6,127 % 3,167 % 2,281 % 96 6,117 % 3,178 % 2,291 % 97 6,107 % 3,188 % 2,300 % 98 6,098 % 3,198 % 2,309 % 99 6,089 % 3,208 % 2,318 % 100 6,080 % 3,218 % 2,327 % 101 6,071 % 3,228 % 2,335 % 102 6,063 % 3,237 % 2,344 % 103 6,054 % 3,247 % 2,352 % 104 6,046 % 3,256 % 2,360 % 105 6,038 % 3,265 % 2,368 % 106 6,030 % 3,273 % 2,376 % 107 6,022 % 3,282 % 2,384 % 108 6,015 % 3,291 % 2,391 % 109 6,007 % 3,299 % 2,399 % 110 6,000 % 3,307 % 2,406 % 111 5,993 % 3,315 % 2,413 % 112 5,985 % 3,323 % 2,420 % 113 5,978 % 3,331 % 2,427 % 114 5,972 % 3,338 % 2,434 % 115 5,965 % 3,346 % 2,440 % 116 5,958 % 3,353 % 2,447 % 117 5,952 % 3,360 % 2,453 % 118 5,945 % 3,367 % 2,459 % 119 5,939 % 3,374 % 2,466 % 120 5,933 % 3,381 % 2,472 % 121 5,927 % 3,388 % 2,478 % 122 5,921 % 3,394 % 2,484 % 123 5,915 % 3,401 % 2,489 % 124 5,909 % 3,407 % 2,495 % 125 5,904 % 3,414 % 2,501 % 126 5,898 % 3,420 % 2,506 % 127 5,892 % 3,426 % 2,512 % 128 5,887 % 3,432 % 2,517 % 129 5,882 % 3,438 % 2,522 % 130 5,876 % 3,444 % 2,528 % 131 5,871 % 3,450 % 2,533 % 132 5,866 % 3,455 % 2,538 % 133 5,861 % 3,461 % 2,543 % 134 5,856 % 3,466 % 2,548 % 135 5,851 % 3,472 % 2,552 % 136 5,846 % 3,477 % 2,557 % 137 5,842 % 3,482 % 2,562 % 138 5,837 % 3,487 % 2,566 % 139 5,832 % 3,493 % 2,571 % 140 5,828 % 3,498 % 2,575 % 141 5,823 % 3,503 % 2,580 % 142 5,819 % 3,507 % 2,584 % 143 5,815 % 3,512 % 2,589 % 144 5,810 % 3,517 % 2,593 % 145 5,806 % 3,522 % 2,597 % 146 5,802 % 3,526 % 2,601 % 147 5,798 % 3,531 % 2,605 % 148 5,794 % 3,535 % 2,609 % 149 5,790 % 3,540 % 2,613 % 150 5,786 % 3,544 % 2,617 % ANNEX II Fundamental spreads for the calculation of the matching adjustment The fundamental spreads set out in this Annex are expressed in basis points and do not include any increase in accordance with Article 77c(1)(c) of Directive 2009/138/EC. 1. Exposures to central governments and central banks The fundamental spreads apply to exposures denominated in all currencies. The fundamental spreads for durations from 11 to 30 years are equal to the fundamental spreads for duration 10 years. Duration (in years) Austria Belgium Bulgaria Croatia Czech Republic Cyprus Denmark 1 0 0 34 5 1 27 2 2 0 0 42 5 2 45 1 3 0 2 48 5 3 51 1 4 0 3 51 5 5 52 0 5 1 5 56 5 7 54 0 6 2 6 58 5 8 56 0 7 3 6 62 5 11 57 0 8 3 7 63 5 13 56 0 9 4 8 65 5 14 53 0 10 4 9 67 5 15 52 1 Duration (in years) Estonia Finland France Germany Greece Hungary Ireland 1 0 0 0 0 429 4 18 2 0 0 0 0 261 4 25 3 2 0 0 0 230 4 28 4 3 0 0 0 198 4 29 5 5 0 0 0 180 4 30 6 6 0 0 0 177 4 32 7 6 0 0 0 173 4 32 8 7 1 2 0 178 2 33 9 8 1 3 0 180 1 34 10 9 1 3 0 182 4 34 Duration (in years) Italy Latvia Lithuania Luxembourg Malta Netherlands Portugal 1 6 6 6 0 18 0 27 2 14 12 13 0 25 0 45 3 18 16 16 0 28 0 51 4 20 18 18 0 29 0 52 5 22 20 20 0 30 0 54 6 23 21 22 0 32 0 56 7 24 23 23 0 32 0 57 8 26 24 24 2 33 0 56 9 27 25 25 3 34 1 53 10 29 26 26 3 34 1 52 Duration (in years) Rumania Slovakia Slovenia Spain Sweden United Kingdom Liechtenstein 1 10 14 21 6 0 0 0 2 18 18 24 13 0 0 0 3 21 21 29 16 0 0 0 4 22 22 34 18 0 0 0 5 24 23 37 20 0 0 0 6 25 25 41 22 0 0 0 7 27 26 42 23 0 0 0 8 29 27 43 24 0 0 0 9 30 27 44 25 0 0 0 10 28 27 44 26 0 0 0 Duration (in years) Norway Australia Brazil Canada Chile China Colombia 1 0 0 12 0 17 0 11 2 0 0 12 0 19 0 19 3 0 0 12 0 18 1 30 4 0 0 12 0 17 2 39 5 0 0 12 0 16 2 41 6 0 0 12 0 15 3 44 7 0 0 12 0 14 4 47 8 0 0 12 0 15 8 44 9 0 0 12 0 16 5 41 10 0 0 12 0 13 5 44 Duration (in years) Hong Kong India Japan Malaysia Mexico New Zealand Russia 1 0 9 0 0 10 0 0 2 0 9 0 0 10 0 0 3 0 9 0 0 10 0 0 4 0 9 0 0 10 0 0 5 0 9 0 0 10 0 2 6 0 9 0 0 10 0 6 7 0 9 0 0 10 0 8 8 0 9 0 0 10 0 13 9 0 9 1 0 10 0 20 10 0 9 1 0 10 0 20 Duration (in years) Singapore South Africa South Korea Thailand Taiwan United States 1 0 3 10 0 4 0 2 0 7 12 0 4 0 3 0 7 12 0 4 0 4 0 6 14 0 4 0 5 0 4 15 0 4 0 6 0 5 16 0 4 0 7 0 6 16 0 4 0 8 0 7 16 0 4 0 9 0 8 16 0 4 0 10 0 9 16 0 4 0 2. Exposures to financial institutions 2.1. Euro Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 6 21 48 128 243 588 1 211 2 6 21 48 128 243 588 993 3 7 24 49 120 239 585 821 4 8 26 51 122 238 583 687 5 10 29 57 125 238 583 583 6 11 31 60 129 238 583 583 7 12 34 62 131 238 583 583 8 12 34 61 130 238 583 583 9 12 35 61 128 238 583 583 10 13 36 61 128 238 583 583 11 13 37 62 128 238 583 583 12 14 38 62 128 238 583 583 13 14 39 62 128 238 583 583 14 14 39 62 128 238 583 583 15 14 39 62 128 238 583 583 16 14 39 62 128 238 583 583 17 14 39 62 128 238 583 583 18 14 39 62 128 238 583 583 19 14 39 62 128 238 583 583 20 14 39 62 128 238 583 583 21 15 39 62 128 238 583 583 22 15 39 62 128 238 583 583 23 16 39 62 128 238 583 583 24 17 39 62 128 238 583 583 25 17 39 62 128 238 583 583 26 18 39 62 128 238 583 583 27 19 39 62 128 238 583 583 28 20 39 62 128 238 583 583 29 20 39 62 128 238 583 583 30 20 39 62 128 238 583 583 2.2. Czech koruna Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 10 26 52 133 247 593 1 221 2 12 28 54 135 249 595 1 001 3 14 30 55 127 246 591 828 4 15 33 58 129 245 590 693 5 16 35 63 131 244 590 590 6 17 37 66 135 244 589 589 7 18 39 67 137 243 589 589 8 17 39 66 134 242 588 588 9 17 40 66 133 242 588 588 10 17 41 66 132 242 588 588 11 17 41 65 132 241 587 587 12 17 41 65 131 241 587 587 13 17 41 64 131 240 586 586 14 17 41 64 130 240 585 585 15 16 41 63 130 239 585 585 16 15 40 63 129 238 584 584 17 15 40 62 129 238 584 584 18 15 40 62 129 238 584 584 19 15 40 62 129 238 584 584 20 15 40 63 129 239 584 584 21 16 40 63 129 239 585 585 22 16 41 63 130 239 585 585 23 17 41 63 130 239 585 585 24 17 41 63 130 239 585 585 25 17 41 63 130 239 585 585 26 18 41 63 130 239 585 585 27 19 41 64 130 239 585 585 28 20 41 63 130 239 585 585 29 20 41 63 130 239 585 585 30 20 41 63 130 239 585 585 2.3. Danish krone Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 6 21 48 128 242 588 1 211 2 6 21 48 128 242 588 992 3 7 23 48 120 239 584 821 4 8 26 51 122 238 583 687 5 10 29 57 124 237 583 583 6 11 31 60 129 237 583 583 7 12 34 62 131 237 583 583 8 12 34 61 129 237 583 583 9 12 35 61 128 237 583 583 10 13 36 61 128 237 583 583 11 13 37 61 128 237 583 583 12 14 38 61 128 237 583 583 13 14 39 61 128 237 583 583 14 14 39 61 128 237 583 583 15 14 39 61 128 237 583 583 16 14 39 61 128 237 583 583 17 14 39 61 128 237 583 583 18 14 39 61 128 237 583 583 19 14 39 61 128 237 583 583 20 14 39 61 128 237 583 583 21 15 39 61 128 237 583 583 22 15 39 61 128 237 583 583 23 16 39 61 128 237 583 583 24 17 39 61 128 237 583 583 25 17 39 61 128 237 583 583 26 18 39 61 128 237 583 583 27 19 39 61 128 237 583 583 28 20 39 61 128 237 583 583 29 20 39 61 128 237 583 583 30 20 39 61 128 237 583 583 2.4. Forint Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 87 102 129 210 324 670 1 219 2 82 97 124 205 319 665 1 006 3 86 102 128 199 318 663 834 4 84 102 127 198 314 659 700 5 83 102 130 198 311 656 656 6 82 102 131 200 308 654 654 7 80 102 130 200 306 651 651 8 79 101 128 196 304 650 650 9 78 100 127 194 303 649 649 10 74 97 123 189 299 645 645 11 72 96 120 186 296 642 642 12 70 95 118 185 294 640 640 13 70 94 117 184 293 639 639 14 69 94 117 183 293 638 638 15 69 94 116 183 292 638 638 16 68 93 115 182 291 637 637 17 68 92 115 181 291 637 637 18 67 92 114 180 290 636 636 19 66 91 113 180 289 635 635 20 65 90 112 179 288 634 634 21 65 89 112 178 288 634 634 22 64 88 111 177 287 633 633 23 63 87 110 176 286 632 632 24 62 86 109 175 285 631 631 25 61 85 108 174 284 630 630 26 59 84 107 173 283 628 628 27 58 83 106 172 282 627 627 28 57 82 104 171 280 626 626 29 56 81 103 170 279 625 625 30 55 80 102 169 278 624 624 2.5. Krona Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 10 25 52 132 246 592 1 207 2 12 27 54 134 248 594 990 3 14 30 56 127 246 591 820 4 16 34 59 129 245 591 687 5 17 36 64 132 245 591 591 6 18 39 68 137 245 591 591 7 19 41 69 138 245 590 590 8 19 41 68 136 244 590 590 9 18 41 67 134 244 589 589 10 18 42 67 133 243 589 589 11 18 42 67 133 243 588 588 12 18 43 66 133 242 588 588 13 18 43 66 132 242 588 588 14 18 43 65 132 241 587 587 15 18 43 65 131 241 587 587 16 17 42 64 131 240 586 586 17 17 42 64 131 240 586 586 18 17 42 64 131 240 586 586 19 17 42 64 131 240 586 586 20 17 42 65 131 241 586 586 21 18 42 65 131 241 587 587 22 18 43 65 132 241 587 587 23 18 43 65 132 241 587 587 24 18 43 65 132 241 587 587 25 18 43 65 132 241 587 587 26 18 43 65 132 241 587 587 27 19 43 65 132 241 587 587 28 20 43 65 132 241 587 587 29 20 43 65 132 241 587 587 30 21 43 65 132 241 587 587 2.6. Kuna Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 53 68 95 175 290 635 1 224 2 57 72 99 179 293 639 1 010 3 62 79 104 175 294 640 841 4 66 84 109 179 295 641 706 5 68 87 115 183 296 641 641 6 69 89 118 187 295 641 641 7 69 91 119 188 295 640 640 8 68 90 117 185 293 639 639 9 67 89 115 183 292 638 638 10 65 89 114 181 290 636 636 11 64 88 113 179 289 634 634 12 63 88 111 177 287 633 633 13 62 87 109 176 285 631 631 14 61 85 108 174 284 630 630 15 59 84 107 173 283 628 628 16 58 83 105 172 281 627 627 17 57 82 104 171 280 626 626 18 56 81 104 170 280 625 625 19 56 80 103 169 279 625 625 20 55 80 102 169 278 624 624 21 54 79 101 168 277 623 623 22 53 78 101 167 277 623 623 23 53 77 100 166 276 622 622 24 52 77 99 165 275 621 621 25 51 76 98 165 274 620 620 26 50 75 97 164 273 619 619 27 49 74 96 163 272 618 618 28 48 73 96 162 272 617 617 29 48 72 95 161 271 616 616 30 47 71 94 160 270 616 616 2.7. Lev Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 5 20 47 128 242 588 1 210 2 5 20 47 128 242 588 992 3 6 23 48 119 238 584 820 4 7 25 51 121 237 583 686 5 9 28 56 124 237 583 583 6 10 30 59 128 237 583 583 7 11 33 61 131 237 583 583 8 11 33 61 129 237 583 583 9 11 34 60 127 237 583 583 10 12 36 61 127 237 583 583 11 13 37 61 127 237 583 583 12 13 37 61 127 237 583 583 13 13 38 61 127 237 583 583 14 14 38 61 127 237 583 583 15 14 38 61 127 237 583 583 16 13 38 61 127 237 583 583 17 13 38 61 127 237 583 583 18 13 38 61 127 237 583 583 19 14 38 61 127 237 583 583 20 14 38 61 127 237 583 583 21 15 38 61 127 237 583 583 22 15 38 61 127 237 583 583 23 16 38 61 127 237 583 583 24 17 38 61 127 237 583 583 25 17 38 61 127 237 583 583 26 18 38 61 127 237 583 583 27 19 38 61 127 237 583 583 28 20 38 61 127 237 583 583 29 20 38 61 127 237 583 583 30 20 38 61 127 237 583 583 2.8. Pound sterling Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 7 25 58 160 261 606 1 224 2 7 25 58 160 261 606 1 003 3 8 27 57 144 257 602 830 4 9 30 59 132 255 601 694 5 11 31 60 119 254 600 600 6 13 35 63 110 253 598 598 7 15 37 63 102 251 597 597 8 16 38 61 94 250 596 596 9 18 45 65 88 249 595 595 10 18 45 62 84 248 594 594 11 17 44 60 83 248 593 593 12 16 43 60 84 247 593 593 13 16 44 61 84 246 592 592 14 16 44 61 84 245 591 591 15 16 44 61 84 244 590 590 16 16 44 61 84 243 589 589 17 16 44 61 84 242 588 588 18 16 44 61 84 241 587 587 19 16 44 61 84 241 587 587 20 16 44 61 84 242 588 588 21 16 44 61 84 242 588 588 22 16 44 61 84 242 588 588 23 16 44 61 84 242 587 587 24 17 44 61 84 241 587 587 25 17 44 61 84 241 586 586 26 18 44 61 84 240 586 586 27 19 44 61 84 240 586 586 28 20 44 61 84 239 585 585 29 20 44 61 84 239 585 585 30 20 44 61 84 239 585 585 2.9. Romanian leu Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 89 104 131 211 325 671 1 235 2 86 101 128 208 323 668 1 018 3 84 101 126 198 317 662 846 4 83 101 126 197 313 658 710 5 81 101 128 196 309 655 655 6 80 101 130 199 307 653 653 7 79 100 128 198 304 650 650 8 76 98 125 193 301 647 647 9 73 96 122 189 299 645 645 10 72 96 121 187 297 643 643 11 71 95 119 186 295 641 641 12 70 94 117 184 293 639 639 13 68 93 116 182 292 637 637 14 67 92 114 180 290 636 636 15 65 90 113 179 289 634 634 16 64 89 111 178 287 633 633 17 63 88 110 177 286 632 632 18 62 87 109 176 285 631 631 19 61 86 108 175 284 630 630 20 60 85 107 174 283 629 629 21 59 84 107 173 283 628 628 22 58 83 106 172 282 627 627 23 57 82 105 171 281 626 626 24 56 81 104 170 280 625 625 25 55 80 103 169 279 624 624 26 54 79 102 168 278 623 623 27 53 78 101 167 277 622 622 28 52 77 100 166 276 621 621 29 51 76 99 165 275 620 620 30 51 75 98 164 274 619 619 2.10. Zloty Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 61 77 103 184 298 644 1 245 2 59 75 101 182 296 642 1 024 3 59 76 101 173 291 637 850 4 59 77 102 173 289 634 713 5 58 78 105 173 286 632 632 6 57 78 107 176 284 630 630 7 57 78 107 176 282 628 628 8 55 77 104 172 281 626 626 9 54 76 102 170 279 625 625 10 53 76 101 168 277 623 623 11 52 76 100 167 276 622 622 12 52 76 100 166 276 621 621 13 52 76 99 165 275 621 621 14 51 76 98 165 274 620 620 15 50 75 97 164 273 619 619 16 49 74 96 163 272 618 618 17 48 73 96 162 272 618 618 18 48 73 95 161 271 617 617 19 47 72 94 161 270 616 616 20 47 72 94 161 270 616 616 21 47 72 94 160 270 616 616 22 46 71 94 160 270 615 615 23 46 71 93 159 269 615 615 24 45 70 92 159 268 614 614 25 45 69 92 158 268 614 614 26 44 69 91 158 267 613 613 27 43 68 90 157 266 612 612 28 43 67 90 156 266 612 612 29 42 67 89 156 265 611 611 30 41 66 88 155 264 610 610 2.11. Norwegian krone Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 31 46 73 153 268 613 1 234 2 31 47 73 154 268 614 1 013 3 31 48 73 145 263 609 838 4 32 50 75 145 261 607 701 5 32 51 79 147 260 606 606 6 33 53 82 151 259 605 605 7 33 55 83 152 258 604 604 8 32 54 81 149 258 603 603 9 32 54 80 148 257 603 603 10 31 55 80 147 256 602 602 11 31 55 79 146 255 601 601 12 31 55 79 145 255 600 600 13 30 55 78 144 254 600 600 14 30 55 77 143 253 599 599 15 29 54 76 143 252 598 598 16 28 53 75 142 251 597 597 17 27 52 75 141 251 597 597 18 27 52 74 141 250 596 596 19 27 51 74 140 250 596 596 20 27 52 74 140 250 596 596 21 27 52 74 140 250 596 596 22 27 51 74 140 250 596 596 23 27 51 74 140 250 596 596 24 26 51 74 140 250 595 595 25 26 51 73 140 249 595 595 26 26 51 73 140 249 595 595 27 26 50 73 139 249 595 595 28 25 50 73 139 249 594 594 29 25 50 72 139 248 594 594 30 25 50 72 139 248 594 594 2.12. Swiss franc Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 0 3 27 108 222 568 1 202 2 1 5 28 109 223 569 985 3 2 5 29 101 219 565 814 4 2 7 32 102 218 564 681 5 3 9 37 105 218 564 577 6 4 12 41 110 218 564 564 7 5 14 42 112 218 564 564 8 5 15 42 110 218 564 564 9 7 16 42 109 218 564 564 10 7 17 42 108 218 564 564 11 8 19 43 110 219 565 565 12 8 18 42 108 218 564 564 13 10 20 43 109 219 565 565 14 10 20 43 109 219 565 565 15 11 19 41 108 217 563 563 16 11 18 40 107 216 562 562 17 12 18 40 107 216 562 562 18 13 18 40 107 216 562 562 19 14 19 41 107 217 563 563 20 14 19 41 108 217 563 563 21 15 20 42 108 218 564 564 22 15 21 42 109 218 564 564 23 16 22 42 109 218 564 564 24 17 22 42 109 218 564 564 25 17 23 43 108 218 564 564 26 18 24 45 108 218 564 564 27 18 25 46 108 218 564 564 28 19 25 47 108 218 564 564 29 20 26 48 108 218 564 564 30 20 28 49 108 218 564 564 2.13. Australian dollar Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 47 63 89 170 284 630 1 252 2 47 63 89 170 284 630 1 027 3 48 65 90 161 280 625 850 4 48 66 92 162 278 624 711 5 49 68 96 164 277 622 622 6 49 69 98 167 275 621 621 7 49 70 99 168 274 620 620 8 48 70 97 165 273 619 619 9 47 70 96 163 272 618 618 10 47 70 95 162 271 617 617 11 46 70 94 161 270 616 616 12 46 70 93 160 269 615 615 13 45 70 93 159 269 615 615 14 45 70 92 158 268 614 614 15 44 69 91 158 267 613 613 16 43 68 90 157 266 612 612 17 43 67 90 156 266 612 612 18 42 67 89 156 265 611 611 19 42 66 89 155 265 611 611 20 41 66 89 155 265 610 610 21 41 66 88 155 264 610 610 22 41 66 88 154 264 610 610 23 40 65 88 154 264 609 609 24 40 65 87 154 263 609 609 25 39 64 87 153 263 608 608 26 39 64 86 152 262 608 608 27 38 63 85 152 261 607 607 28 38 62 85 151 261 607 607 29 37 62 84 151 260 606 606 30 36 61 84 150 260 605 605 2.14. Baht Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 14 30 56 137 251 597 1 244 2 19 34 61 141 255 601 1 021 3 23 40 65 136 255 601 845 4 27 45 70 141 256 602 708 5 30 49 77 145 258 604 604 6 29 49 78 147 255 601 601 7 34 56 84 153 259 605 605 8 33 55 82 150 258 604 604 9 34 57 83 150 259 605 605 10 36 59 84 151 261 606 606 11 38 62 86 152 262 608 608 12 39 63 87 153 262 608 608 13 40 64 87 153 263 609 609 14 40 65 87 154 263 609 609 15 40 65 88 154 264 609 609 16 40 64 87 153 263 609 609 17 40 64 87 153 263 609 609 18 39 64 86 153 262 608 608 19 38 63 86 152 262 608 608 20 38 63 86 152 262 608 608 21 38 63 86 152 262 607 607 22 38 63 85 152 261 607 607 23 38 63 85 151 261 607 607 24 37 62 85 151 261 606 606 25 37 62 84 151 260 606 606 26 37 61 84 150 260 606 606 27 36 61 83 150 259 605 605 28 36 60 83 149 259 605 605 29 35 60 82 149 258 604 604 30 35 59 82 148 258 603 603 2.15. Canadian dollar Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 13 28 55 136 250 596 1 232 2 14 30 56 137 251 597 1 010 3 17 33 58 130 249 594 836 4 18 36 62 132 248 594 700 5 20 39 67 135 248 594 594 6 21 42 71 140 248 594 594 7 23 44 72 142 248 594 594 8 23 45 72 140 248 594 594 9 23 46 72 139 248 594 594 10 24 47 72 139 248 594 594 11 25 49 73 139 249 595 595 12 25 50 73 139 249 595 595 13 26 50 73 139 249 595 595 14 26 51 73 140 249 595 595 15 26 51 73 140 249 595 595 16 26 51 73 139 249 595 595 17 26 51 73 139 249 595 595 18 26 51 73 139 249 595 595 19 26 51 73 139 249 595 595 20 26 51 73 140 249 595 595 21 26 51 73 140 249 595 595 22 26 51 73 140 249 595 595 23 26 50 73 139 249 595 595 24 25 50 73 139 249 594 594 25 25 50 72 139 248 594 594 26 25 49 72 138 248 594 594 27 24 49 72 138 248 593 593 28 24 49 71 138 247 593 593 29 24 49 71 137 247 593 593 30 24 48 71 137 247 592 592 2.16. Chilean peso Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 50 65 92 172 286 632 1 264 2 53 68 95 175 289 635 1 038 3 57 73 98 170 289 634 860 4 59 77 102 172 288 634 720 5 61 80 108 176 289 634 634 6 62 83 112 181 289 635 635 7 63 85 113 183 289 634 634 8 63 85 112 180 288 634 634 9 63 85 112 179 288 634 634 10 63 87 112 178 288 634 634 11 63 87 111 178 287 633 633 12 63 87 111 177 287 632 632 13 62 87 110 176 286 632 632 14 62 86 109 175 285 631 631 15 61 86 108 174 284 630 630 16 60 85 107 174 283 629 629 17 59 84 106 173 282 628 628 18 58 83 105 172 281 627 627 19 58 82 105 171 281 627 627 20 57 82 104 170 280 626 626 21 56 81 103 170 279 625 625 22 55 80 103 169 279 624 624 23 54 79 102 168 278 623 623 24 54 78 101 167 277 623 623 25 53 77 100 166 276 622 622 26 52 76 99 165 275 621 621 27 51 76 98 164 274 620 620 28 50 75 97 164 273 619 619 29 49 74 96 163 272 618 618 30 48 73 95 162 271 617 617 2.17. Colombian peso Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 81 96 123 203 317 663 1 320 2 85 100 127 207 322 667 1 082 3 86 103 128 199 318 664 896 4 86 104 130 200 316 662 749 5 90 109 137 205 317 663 663 6 91 112 141 210 318 664 664 7 93 114 143 212 318 664 664 8 94 116 143 211 319 665 665 9 95 117 143 211 320 666 666 10 95 119 144 210 320 666 666 11 95 119 143 210 319 665 665 12 95 119 142 209 318 664 664 13 94 118 141 207 317 663 663 14 92 117 140 206 316 661 661 15 91 116 138 204 314 660 660 16 89 114 137 203 313 658 658 17 88 113 135 202 311 657 657 18 87 111 134 200 310 656 656 19 85 110 132 199 308 654 654 20 84 109 131 198 307 653 653 21 83 107 130 196 306 652 652 22 81 106 128 195 304 650 650 23 80 104 127 193 303 649 649 24 78 103 125 192 301 647 647 25 76 101 124 190 300 645 645 26 75 100 122 188 298 644 644 27 73 98 121 187 296 642 642 28 72 97 119 185 295 641 641 29 70 95 118 184 293 639 639 30 69 94 116 182 292 638 638 2.18. Hong Kong dollar Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 6 21 48 129 243 589 1 237 2 9 25 51 132 246 592 1 017 3 13 30 55 126 245 591 842 4 16 34 60 130 246 592 705 5 19 38 66 134 247 593 597 6 21 41 70 139 248 594 594 7 23 44 72 142 248 594 594 8 23 45 72 140 248 594 594 9 23 46 72 139 248 594 594 10 24 47 72 139 249 594 594 11 24 48 72 139 248 594 594 12 24 49 72 139 248 594 594 13 24 49 72 138 248 593 593 14 24 49 71 137 247 593 593 15 23 48 70 137 246 592 592 16 22 47 69 136 245 591 591 17 22 46 69 135 245 591 591 18 21 46 68 135 244 590 590 19 21 46 68 135 244 590 590 20 21 46 68 135 244 590 590 21 21 46 69 135 245 590 590 22 21 46 69 135 245 590 590 23 21 46 69 135 245 590 590 24 21 46 68 135 244 590 590 25 21 46 68 135 244 590 590 26 21 46 68 135 244 590 590 27 21 46 68 134 244 590 590 28 21 45 68 134 244 590 590 29 21 45 68 134 244 590 590 30 21 45 68 134 244 589 589 2.19. Indian rupee Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 92 107 134 214 329 674 1 331 2 92 108 134 215 329 675 1 093 3 93 110 135 206 325 670 905 4 94 112 137 208 323 669 757 5 95 114 142 210 323 669 669 6 95 116 145 214 322 668 668 7 96 118 146 215 321 667 667 8 96 118 145 213 321 667 667 9 95 118 144 211 320 666 666 10 94 117 142 209 319 664 664 11 93 117 141 207 317 663 663 12 91 116 139 205 315 661 661 13 90 114 137 203 313 659 659 14 88 113 135 201 311 657 657 15 86 111 133 200 309 655 655 16 84 109 131 197 307 653 653 17 82 107 129 196 305 651 651 18 81 105 128 194 304 650 650 19 79 104 126 193 302 648 648 20 78 103 125 192 301 647 647 21 77 102 124 191 300 646 646 22 76 101 123 190 299 645 645 23 75 100 122 189 298 644 644 24 74 99 121 188 297 643 643 25 73 98 120 186 296 642 642 26 72 96 119 185 295 641 641 27 71 95 118 184 294 640 640 28 70 94 117 183 293 639 639 29 69 93 116 182 292 638 638 30 68 92 115 181 291 637 637 2.20. Mexican peso Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 354 369 396 477 591 937 1 353 2 76 91 118 199 313 659 1 109 3 80 97 122 194 312 658 917 4 84 102 127 198 314 659 767 5 87 106 134 202 315 661 661 6 89 109 138 207 316 661 661 7 91 112 140 210 316 662 662 8 92 114 141 209 317 663 663 9 92 115 141 208 317 663 663 10 92 116 141 207 317 663 663 11 93 117 141 207 317 663 663 12 93 118 141 207 317 663 663 13 94 119 141 208 317 663 663 14 95 119 142 208 318 664 664 15 96 120 143 209 319 665 665 16 96 121 144 210 320 665 665 17 98 122 145 211 321 667 667 18 99 123 146 212 322 668 668 19 100 124 147 213 323 669 669 20 100 125 148 214 323 669 669 21 101 125 148 214 324 670 670 22 100 125 148 214 324 669 669 23 100 125 147 214 323 669 669 24 99 124 146 213 322 668 668 25 98 123 145 212 321 667 667 26 97 122 144 211 320 666 666 27 96 121 143 210 319 665 665 28 95 119 142 208 318 664 664 29 93 118 141 207 317 662 662 30 92 117 139 206 315 661 661 2.21. New Taiwan dollar Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 0 10 36 117 231 577 1 225 2 1 10 36 117 231 577 1 004 3 2 12 37 109 227 573 831 4 2 14 39 109 225 571 695 5 4 16 43 111 224 570 588 6 4 17 46 115 223 569 569 7 5 19 47 117 223 569 569 8 5 19 46 114 222 568 568 9 7 19 45 112 221 567 567 10 7 20 45 111 221 567 567 11 8 20 45 111 221 566 566 12 8 21 45 111 221 566 566 13 10 22 45 111 221 566 566 14 10 22 45 111 221 567 567 15 11 22 45 111 221 567 567 16 11 22 45 111 221 567 567 17 12 23 45 112 221 567 567 18 13 23 46 112 222 567 567 19 14 24 46 113 222 568 568 20 14 25 47 114 223 569 569 21 15 26 48 114 224 570 570 22 16 26 49 115 225 571 571 23 17 27 49 116 225 571 571 24 17 27 50 116 226 572 572 25 17 28 50 117 226 572 572 26 18 28 51 117 227 573 573 27 19 29 51 118 227 573 573 28 20 29 52 118 227 573 573 29 20 29 52 118 228 574 574 30 21 30 52 119 228 574 574 2.22. New Zealand dollar Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 54 69 96 176 290 636 1 253 2 55 70 97 177 291 637 1 029 3 55 72 97 169 287 633 853 4 56 74 99 170 285 631 714 5 56 76 103 171 284 630 630 6 57 77 106 175 284 630 630 7 57 78 107 176 282 628 628 8 56 78 106 174 282 627 627 9 56 78 105 172 281 627 627 10 55 78 103 170 279 625 625 11 54 78 102 168 278 624 624 12 52 77 100 167 276 622 622 13 51 76 98 165 274 620 620 14 50 74 97 163 273 619 619 15 48 73 95 162 271 617 617 16 46 71 94 160 270 615 615 17 45 70 92 159 268 614 614 18 44 69 91 158 267 613 613 19 43 68 90 157 266 612 612 20 42 67 90 156 266 611 611 21 42 67 89 155 265 611 611 22 41 66 88 155 264 610 610 23 40 65 88 154 264 609 609 24 40 65 87 153 263 609 609 25 39 64 86 153 262 608 608 26 38 63 86 152 262 607 607 27 38 62 85 151 261 607 607 28 37 62 84 151 260 606 606 29 36 61 84 150 260 605 605 30 36 61 83 149 259 605 605 2.23. Rand Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 114 129 156 237 351 697 1 356 2 115 131 157 238 352 698 1 112 3 118 134 159 231 350 695 920 4 120 138 163 233 349 695 770 5 121 140 168 236 349 695 695 6 122 142 171 240 349 695 695 7 123 144 172 242 348 694 694 8 122 144 171 239 347 693 693 9 121 144 170 237 346 692 692 10 120 144 169 235 345 691 691 11 119 143 167 234 343 689 689 12 118 142 165 232 341 687 687 13 116 141 163 230 339 685 685 14 114 139 161 227 337 683 683 15 111 136 159 225 335 680 680 16 109 133 156 222 332 678 678 17 106 131 154 220 330 675 675 18 104 129 151 218 327 673 673 19 102 127 149 216 325 671 671 20 100 125 147 214 323 669 669 21 99 123 146 212 322 668 668 22 97 122 144 210 320 666 666 23 95 120 142 209 318 664 664 24 93 118 140 207 316 662 662 25 91 116 139 205 315 660 660 26 90 114 137 203 313 659 659 27 88 113 135 202 311 657 657 28 86 111 134 200 310 655 655 29 85 110 132 198 308 654 654 30 83 108 131 197 307 652 652 2.24. Real Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 174 190 216 297 411 757 1 395 2 184 199 226 306 420 766 1 140 3 189 205 230 302 421 766 944 4 191 208 234 304 420 766 791 5 192 211 239 306 419 765 765 6 191 212 241 310 418 764 764 7 191 212 241 310 416 762 762 8 189 211 238 307 415 760 760 9 188 211 237 304 413 759 759 10 187 210 235 302 412 757 757 11 185 209 234 300 410 755 755 12 183 208 231 297 407 753 753 13 181 205 228 294 404 750 750 14 178 202 225 291 401 747 747 15 174 199 222 288 398 743 743 16 171 196 218 285 394 740 740 17 168 193 215 282 391 737 737 18 165 189 212 278 388 734 734 19 162 186 209 275 385 731 731 20 159 183 206 272 382 728 728 21 155 180 203 269 379 724 724 22 152 177 199 266 375 721 721 23 149 174 196 263 372 718 718 24 146 171 193 259 369 715 715 25 143 168 190 256 366 712 712 26 140 164 187 253 363 709 709 27 137 161 184 250 360 706 706 28 134 159 181 247 357 703 703 29 131 156 178 245 354 700 700 30 128 153 176 242 351 697 697 2.25. Renminbi-yuan Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 26 42 68 149 263 609 1 280 2 27 43 69 150 264 610 1 050 3 28 45 70 142 261 606 868 4 29 47 73 143 259 605 726 5 31 50 78 145 258 604 615 6 31 51 80 149 258 603 603 7 31 53 81 151 257 603 603 8 30 52 79 148 256 601 601 9 29 52 78 145 255 601 601 10 29 53 78 144 254 600 600 11 29 53 77 144 253 599 599 12 29 53 77 143 253 598 598 13 29 53 76 143 252 598 598 14 29 53 76 142 252 597 597 15 28 53 75 142 251 597 597 16 28 53 75 142 251 597 597 17 28 53 75 142 251 597 597 18 28 53 75 142 251 597 597 19 28 53 75 142 251 597 597 20 28 53 75 142 251 597 597 21 28 53 76 142 251 597 597 22 28 53 75 142 251 597 597 23 28 53 75 142 251 597 597 24 28 53 75 142 251 597 597 25 28 53 75 141 251 597 597 26 28 52 75 141 251 597 597 27 27 52 75 141 251 596 596 28 27 52 74 141 250 596 596 29 27 52 74 140 250 596 596 30 27 51 74 140 250 596 596 2.26. Ringgit Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 22 38 64 145 259 605 1 282 2 24 39 66 147 261 607 1 051 3 27 44 69 140 259 605 870 4 30 47 73 143 259 605 727 5 32 51 79 147 260 606 616 6 34 54 83 152 260 606 606 7 35 57 85 155 261 607 607 8 35 58 85 153 261 607 607 9 36 59 85 152 261 607 607 10 37 60 85 152 262 607 607 11 38 62 86 152 262 608 608 12 38 63 86 153 262 608 608 13 39 63 86 153 262 608 608 14 39 64 86 152 262 608 608 15 39 63 86 152 262 608 608 16 38 63 85 152 261 607 607 17 38 63 85 152 261 607 607 18 38 63 85 152 261 607 607 19 38 63 85 152 261 607 607 20 38 63 86 152 262 607 607 21 39 63 86 152 262 608 608 22 39 63 86 152 262 608 608 23 38 63 86 152 262 607 607 24 38 63 85 152 261 607 607 25 38 63 85 151 261 607 607 26 37 62 85 151 261 606 606 27 37 62 84 151 260 606 606 28 37 61 84 150 260 605 605 29 36 61 83 150 259 605 605 30 36 60 83 149 259 605 605 2.27. Russian rouble Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 123 139 165 246 360 706 1 404 2 122 138 164 245 359 705 1 141 3 122 139 164 236 354 700 939 4 123 141 166 236 352 698 783 5 124 143 171 238 351 697 697 6 123 144 172 241 350 696 696 7 124 145 173 243 349 695 695 8 123 145 172 240 348 694 694 9 121 144 170 237 347 693 693 10 122 145 170 237 346 692 692 11 121 145 170 236 346 691 691 12 121 145 168 235 344 690 690 13 120 145 167 234 343 689 689 14 119 144 166 232 342 688 688 15 117 141 164 230 340 686 686 16 114 139 162 228 338 683 683 17 112 136 159 225 335 681 681 18 109 134 157 223 333 678 678 19 107 132 154 221 330 676 676 20 105 130 152 219 328 674 674 21 103 128 150 216 326 672 672 22 101 125 148 214 324 670 670 23 98 123 146 212 322 667 667 24 96 121 143 210 319 665 665 25 94 119 141 208 317 663 663 26 92 117 139 206 315 661 661 27 90 115 137 203 313 659 659 28 88 113 135 201 311 657 657 29 86 111 133 199 309 655 655 30 84 109 131 198 307 653 653 2.28. Singapore dollar Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 0 9 35 116 230 576 1 238 2 1 11 37 118 232 578 1 017 3 2 15 40 111 230 576 843 4 2 18 44 114 230 576 706 5 4 22 50 118 231 577 598 6 5 25 54 123 231 577 577 7 6 28 56 126 232 577 577 8 6 29 56 124 232 578 578 9 7 29 55 122 232 578 578 10 7 30 55 122 232 577 577 11 8 31 55 122 231 577 577 12 8 32 55 122 231 577 577 13 10 32 55 121 231 577 577 14 10 32 55 121 231 577 577 15 11 32 55 121 231 576 576 16 11 32 54 121 230 576 576 17 13 32 54 121 230 576 576 18 13 32 54 121 230 576 576 19 14 32 55 121 231 576 576 20 14 33 55 122 231 577 577 21 15 33 56 122 232 578 578 22 16 34 56 123 232 578 578 23 17 34 57 123 233 578 578 24 17 34 57 123 233 579 579 25 18 35 57 123 233 579 579 26 18 35 57 124 233 579 579 27 19 35 57 124 233 579 579 28 20 35 58 124 234 579 579 29 20 35 58 124 234 580 580 30 21 36 58 124 234 580 580 2.29. South Korean won Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 35 50 77 157 272 617 1 243 2 35 51 77 158 272 618 1 019 3 35 52 77 149 267 613 842 4 36 54 79 149 265 611 704 5 36 55 83 151 264 610 610 6 39 59 88 157 265 611 611 7 36 58 86 156 262 607 607 8 40 63 90 158 266 612 612 9 40 62 89 156 265 611 611 10 34 58 83 149 259 605 605 11 30 54 78 144 254 600 600 12 26 51 74 141 250 596 596 13 24 49 72 138 247 593 593 14 22 47 69 136 245 591 591 15 21 45 68 134 244 590 590 16 19 44 66 133 242 588 588 17 18 43 65 132 241 587 587 18 18 42 65 131 241 587 587 19 17 42 64 131 240 586 586 20 17 42 64 131 240 586 586 21 17 42 65 131 241 586 586 22 17 42 65 131 241 586 586 23 17 42 65 131 241 586 586 24 17 42 64 131 240 586 586 25 17 42 64 131 240 586 586 26 18 42 64 131 240 586 586 27 19 42 64 131 240 586 586 28 20 42 64 130 240 586 586 29 20 42 64 130 240 586 586 30 21 41 64 130 240 586 586 2.30. Turkish lira Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 186 202 228 309 423 769 1 458 2 184 199 226 306 421 766 1 192 3 181 198 223 294 413 759 983 4 178 196 222 292 408 754 821 5 175 195 222 290 403 749 749 6 172 193 222 291 399 745 745 7 169 191 219 289 395 741 741 8 165 188 215 283 391 737 737 9 162 184 210 278 387 733 733 10 158 182 207 273 383 729 729 11 155 179 203 269 379 725 725 12 151 176 199 265 375 721 721 13 148 172 195 262 371 717 717 14 144 169 192 258 368 713 713 15 141 166 188 254 364 710 710 16 138 162 185 251 361 707 707 17 134 159 182 248 358 704 704 18 132 156 179 245 355 701 701 19 129 154 176 242 352 698 698 20 126 151 174 240 349 695 695 21 124 148 171 237 347 693 693 22 121 146 168 235 344 690 690 23 119 143 166 232 342 688 688 24 116 141 163 230 339 685 685 25 114 139 161 227 337 683 683 26 112 136 159 225 335 681 681 27 109 134 156 223 332 678 678 28 107 132 154 221 330 676 676 29 105 130 152 219 328 674 674 30 103 128 150 217 326 672 672 2.31. US dollar Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 9 26 52 112 247 593 1 240 2 9 26 52 112 247 593 1 019 3 10 29 54 106 246 591 844 4 12 34 57 103 246 592 706 5 17 41 63 105 247 593 598 6 19 44 67 101 248 594 594 7 19 46 65 94 248 594 594 8 17 44 64 92 249 595 595 9 17 45 66 96 249 595 595 10 19 48 69 100 249 595 595 11 21 50 71 103 249 595 595 12 22 53 72 104 249 595 595 13 24 55 72 104 249 595 595 14 24 55 73 104 250 595 595 15 24 55 73 104 250 595 595 16 24 55 73 104 249 595 595 17 24 55 73 104 249 595 595 18 24 55 73 104 249 595 595 19 24 55 73 104 249 595 595 20 24 55 73 104 250 596 596 21 24 55 73 104 250 596 596 22 24 55 73 104 251 596 596 23 24 55 73 104 251 597 597 24 24 55 73 104 251 597 597 25 24 55 73 104 251 597 597 26 24 55 73 104 251 597 597 27 24 55 73 104 251 597 597 28 24 55 73 104 251 597 597 29 24 55 73 104 251 597 597 30 24 55 73 104 251 596 596 2.32. Yen Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 0 3 13 94 208 554 1 216 2 1 5 12 92 207 552 996 3 2 5 11 83 202 547 823 4 2 6 13 84 199 545 687 5 3 7 18 86 199 544 581 6 4 8 21 90 198 544 544 7 5 9 22 92 198 544 544 8 5 9 22 90 198 544 544 9 7 11 22 89 198 544 544 10 7 11 22 89 198 544 544 11 8 12 23 89 199 544 544 12 8 13 25 89 199 545 545 13 10 14 26 90 199 545 545 14 10 14 29 90 200 545 545 15 11 16 30 90 200 546 546 16 11 16 31 90 200 546 546 17 12 17 33 91 200 546 546 18 13 18 34 91 201 547 547 19 14 19 35 92 202 547 547 20 14 19 37 93 202 548 548 21 15 20 38 93 203 549 549 22 15 21 39 94 204 549 549 23 16 22 40 94 204 550 550 24 17 22 42 95 204 550 550 25 17 23 44 95 205 550 550 26 18 24 45 95 205 551 551 27 18 25 46 95 205 551 551 28 19 25 47 95 205 551 551 29 20 26 48 95 205 551 551 30 20 28 49 96 205 551 551 3. Other exposures 3.1. Euro Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 1 15 22 45 168 306 3 078 2 1 15 22 45 168 343 2 294 3 1 16 24 50 163 355 1 731 4 1 17 27 54 160 354 1 337 5 2 19 31 56 160 345 1 059 6 3 22 33 59 160 331 859 7 4 24 35 61 160 316 710 8 4 25 37 64 160 299 596 9 5 26 38 67 160 282 508 10 5 27 40 69 160 265 437 11 5 27 40 70 160 254 379 12 6 27 40 70 160 254 332 13 6 27 40 70 160 254 292 14 6 27 40 70 160 254 259 15 6 27 42 70 160 254 254 16 7 27 44 70 160 254 254 17 7 27 47 70 160 254 254 18 8 27 49 70 160 254 254 19 9 27 52 70 160 254 254 20 9 27 54 70 160 254 254 21 9 27 57 70 160 254 254 22 10 27 59 70 160 254 254 23 10 27 62 70 160 254 254 24 11 27 64 70 160 254 254 25 11 27 67 72 160 254 254 26 11 27 69 75 160 254 254 27 12 27 72 76 160 254 254 28 12 27 75 78 160 254 254 29 13 27 78 81 160 254 254 30 13 27 80 83 160 254 254 3.2. Czech koruna Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 5 19 26 50 173 308 3 105 2 7 22 28 52 175 346 2 316 3 7 22 31 57 170 359 1 748 4 7 23 34 61 167 357 1 350 5 8 25 37 63 167 348 1 069 6 9 27 39 65 166 334 866 7 10 30 41 67 166 318 715 8 9 30 42 69 165 301 601 9 9 30 43 72 165 284 511 10 9 31 44 74 164 267 440 11 9 31 44 74 164 257 382 12 8 30 43 74 163 257 334 13 8 30 43 73 163 256 294 14 7 29 42 72 162 256 260 15 7 29 42 72 162 255 255 16 7 28 44 71 161 255 255 17 8 28 47 71 161 254 254 18 8 28 50 71 161 254 254 19 9 28 52 71 161 254 254 20 9 28 55 71 161 255 255 21 9 28 57 72 162 255 255 22 10 29 59 72 162 255 255 23 10 29 62 72 162 255 255 24 11 29 65 72 162 255 255 25 11 29 67 73 162 255 255 26 11 29 71 75 162 256 256 27 12 29 73 77 162 256 256 28 12 29 76 79 162 256 256 29 13 29 78 81 162 255 255 30 13 29 80 83 162 255 255 3.3. Danish krone Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 0 15 22 45 168 306 3 078 2 0 15 22 45 168 343 2 294 3 1 15 24 50 163 355 1 731 4 1 16 27 54 160 354 1 337 5 2 19 31 56 160 345 1 059 6 2 21 33 59 160 331 858 7 4 24 35 61 160 316 710 8 4 25 36 64 160 299 596 9 5 26 38 67 160 282 508 10 5 26 40 69 160 265 437 11 5 27 40 70 160 253 379 12 6 27 40 70 160 253 332 13 6 27 40 70 160 253 292 14 6 27 40 70 160 253 259 15 6 27 42 70 160 253 253 16 7 27 44 70 160 253 253 17 7 27 47 70 160 253 253 18 8 27 49 70 160 253 253 19 9 27 52 70 160 253 253 20 9 27 54 70 160 253 253 21 9 27 57 70 160 253 253 22 10 27 59 70 160 253 253 23 10 27 62 70 160 253 253 24 11 27 64 70 160 253 253 25 11 27 67 72 160 253 253 26 11 27 69 75 160 253 253 27 12 27 72 76 160 253 253 28 12 27 75 78 160 253 253 29 13 27 78 81 160 253 253 30 13 27 80 83 160 253 253 3.4. Forint Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 82 96 103 127 250 345 3 100 2 77 91 98 122 245 348 2 326 3 79 94 103 129 242 361 1 759 4 76 93 103 130 236 361 1 363 5 74 92 104 129 233 353 1 084 6 73 92 104 130 231 341 881 7 72 92 103 129 228 325 730 8 71 91 103 131 227 320 614 9 70 91 103 132 226 319 523 10 66 88 101 130 221 315 451 11 63 85 98 128 218 312 392 12 62 83 97 127 217 310 343 13 61 83 96 126 216 309 309 14 60 82 95 125 215 309 309 15 60 82 95 125 215 308 308 16 59 81 94 124 214 307 307 17 59 80 93 124 214 307 307 18 58 79 93 123 213 306 306 19 57 79 92 122 212 305 305 20 56 78 91 121 211 305 305 21 55 77 90 121 210 304 304 22 55 76 89 120 210 303 303 23 54 75 88 119 209 302 302 24 53 74 87 118 208 301 301 25 52 73 86 117 206 300 300 26 50 72 85 116 205 299 299 27 49 71 84 114 204 298 298 28 48 70 83 113 203 297 297 29 47 69 82 112 202 295 295 30 46 68 83 111 201 294 294 3.5. Krona Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 4 19 26 49 172 305 3 067 2 6 21 28 51 174 342 2 288 3 7 22 31 57 170 355 1 729 4 8 24 35 62 168 354 1 337 5 9 26 38 64 168 345 1 060 6 10 29 41 67 168 332 860 7 11 31 42 68 167 317 711 8 11 31 43 71 167 300 598 9 11 32 44 73 166 283 509 10 11 32 45 75 166 267 438 11 10 32 45 75 165 259 381 12 10 32 45 75 165 258 334 13 9 31 44 75 164 258 294 14 9 31 44 74 164 257 261 15 9 30 44 74 164 257 257 16 8 30 44 73 163 256 256 17 8 30 47 73 163 256 256 18 8 30 50 73 163 256 256 19 9 30 52 73 163 256 256 20 9 30 55 73 163 257 257 21 10 30 58 74 164 257 257 22 10 31 61 74 164 257 257 23 10 31 63 74 164 257 257 24 11 31 66 74 164 257 257 25 11 31 68 74 164 257 257 26 12 31 71 75 164 257 257 27 12 31 73 77 164 257 257 28 12 31 76 80 164 257 257 29 13 31 78 82 164 257 257 30 14 31 81 84 164 257 257 3.6. Kuna Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 48 62 69 92 215 311 3 114 2 51 66 73 96 219 349 2 337 3 55 71 79 106 218 364 1 774 4 58 74 85 112 218 364 1 376 5 59 77 89 114 218 356 1 092 6 60 79 91 117 218 342 886 7 61 81 92 118 217 326 732 8 60 81 92 120 216 309 615 9 59 80 92 121 215 308 523 10 58 79 92 122 213 306 450 11 56 78 91 121 211 305 391 12 55 76 89 120 210 303 342 13 53 75 88 118 208 301 301 14 52 73 86 117 207 300 300 15 50 72 85 115 205 299 299 16 49 71 84 114 204 297 297 17 48 70 83 113 203 296 296 18 47 69 82 112 202 296 296 19 47 68 81 112 202 295 295 20 46 68 81 111 201 294 294 21 45 67 80 110 200 294 294 22 44 66 79 110 199 293 293 23 44 65 78 109 199 292 292 24 43 64 78 108 198 291 291 25 42 64 77 107 197 290 290 26 41 63 76 106 196 289 289 27 40 62 75 105 195 288 288 28 39 61 77 104 194 288 288 29 38 60 79 104 193 287 287 30 38 59 83 103 193 286 286 3.7. Lev Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 0 14 21 45 167 306 3 076 2 0 14 21 45 167 343 2 292 3 1 15 23 50 162 355 1 730 4 1 16 27 53 159 354 1 336 5 2 18 30 55 159 345 1 058 6 2 21 33 58 159 331 858 7 3 23 34 61 159 315 709 8 4 24 36 63 159 299 596 9 4 25 37 66 159 282 507 10 4 26 39 68 159 265 437 11 4 26 39 69 159 253 379 12 6 26 39 70 159 253 332 13 6 26 39 70 159 253 292 14 6 26 39 70 159 253 259 15 6 26 42 70 159 253 253 16 7 26 44 70 159 253 253 17 7 26 47 70 159 253 253 18 8 26 49 70 159 253 253 19 9 26 52 70 159 253 253 20 9 26 54 70 159 253 253 21 9 26 57 70 159 253 253 22 10 26 59 70 159 253 253 23 10 26 62 70 159 253 253 24 11 26 64 70 159 253 253 25 11 26 67 72 159 253 253 26 11 26 69 75 159 253 253 27 12 26 72 76 159 253 253 28 12 26 75 78 159 253 253 29 13 26 78 81 160 253 253 30 13 26 80 83 160 253 253 3.8. Pound sterling Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 0 11 23 46 186 309 3 113 2 0 11 23 46 186 346 2 321 3 1 11 24 51 181 359 1 751 4 1 13 27 57 177 358 1 352 5 2 16 29 60 176 348 1 071 6 2 18 33 61 175 335 867 7 3 21 36 60 174 318 716 8 4 23 37 60 173 301 602 9 6 31 41 58 172 284 512 10 9 34 41 57 171 267 440 11 7 33 40 56 170 264 382 12 6 32 40 55 170 263 334 13 6 30 40 56 169 262 294 14 6 30 41 56 168 261 261 15 6 30 42 56 167 261 261 16 7 30 44 56 166 259 259 17 8 30 47 56 165 258 258 18 8 30 49 57 164 257 257 19 9 30 52 60 164 257 257 20 9 30 54 61 165 258 258 21 9 30 57 63 165 258 258 22 10 30 59 65 165 258 258 23 10 30 62 68 164 258 258 24 11 30 64 70 164 257 257 25 11 30 67 72 163 257 257 26 11 30 69 74 163 256 256 27 12 30 72 76 163 256 256 28 12 30 74 78 162 256 256 29 13 30 78 80 162 255 255 30 13 30 80 83 161 255 255 3.9. Romanian leu Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 83 98 105 128 251 347 3 144 2 81 95 102 125 248 351 2 355 3 78 93 102 128 240 366 1 786 4 75 92 102 129 235 366 1 385 5 73 90 103 128 232 358 1 100 6 72 91 103 129 230 345 894 7 71 91 102 128 227 330 740 8 68 89 100 128 224 317 622 9 66 87 99 128 221 315 530 10 64 86 99 129 220 313 456 11 63 84 98 128 218 311 396 12 61 83 96 126 216 309 347 13 59 81 94 124 214 308 308 14 58 79 93 123 213 306 306 15 56 78 91 121 211 305 305 16 55 77 90 120 210 303 303 17 54 76 89 119 209 302 302 18 53 75 88 118 208 301 301 19 52 74 87 117 207 300 300 20 51 73 86 116 206 299 299 21 50 72 85 115 205 299 299 22 49 71 84 114 204 298 298 23 48 70 83 113 203 297 297 24 47 69 82 112 202 296 296 25 46 68 81 111 201 295 295 26 45 67 80 110 200 294 294 27 44 66 79 109 199 293 293 28 43 65 78 108 198 292 292 29 42 64 81 107 197 291 291 30 41 63 83 107 196 290 290 3.10. Zloty Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 56 70 77 101 224 319 3 169 2 54 69 76 99 222 354 2 372 3 52 68 77 103 215 368 1 796 4 51 67 78 105 211 367 1 390 5 50 67 80 105 209 359 1 103 6 49 68 80 106 207 345 894 7 49 69 80 106 205 329 739 8 47 68 80 107 203 311 621 9 46 67 79 108 201 295 528 10 45 67 80 109 200 294 455 11 44 66 79 109 199 293 395 12 43 65 78 108 198 292 345 13 43 64 77 108 198 291 304 14 42 64 77 107 197 290 290 15 41 63 76 106 196 290 290 16 40 62 75 105 195 288 288 17 39 61 74 105 194 288 288 18 39 60 74 104 194 287 287 19 38 60 73 103 193 286 286 20 38 60 73 103 193 286 286 21 38 59 73 103 193 286 286 22 37 59 72 102 192 286 286 23 37 58 72 102 192 285 285 24 36 58 71 101 191 284 284 25 36 57 70 101 191 284 284 26 35 57 72 100 190 283 283 27 34 56 75 99 189 283 283 28 34 55 77 99 188 282 282 29 33 55 81 98 188 281 281 30 32 54 83 97 187 280 280 3.11. Norwegian krone Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 26 40 47 70 193 312 3 141 2 26 41 47 71 194 350 2 344 3 24 40 49 75 187 363 1 770 4 24 40 51 78 184 361 1 367 5 24 41 54 79 183 352 1 083 6 24 43 55 81 182 338 877 7 25 45 56 82 181 322 725 8 24 45 57 84 180 305 609 9 24 45 57 86 179 288 518 10 24 45 58 88 179 272 446 11 23 45 58 88 178 271 387 12 22 44 57 87 177 271 338 13 21 43 56 87 176 270 298 14 21 42 56 86 176 269 269 15 20 42 55 85 175 268 268 16 19 41 54 84 174 267 267 17 18 40 53 84 173 267 267 18 18 40 53 83 173 266 266 19 18 39 53 83 173 266 266 20 18 39 55 83 173 266 266 21 18 39 58 83 173 266 266 22 18 39 61 83 173 266 266 23 18 39 63 83 172 266 266 24 17 39 66 82 172 266 266 25 17 39 68 82 172 265 265 26 17 39 71 82 172 265 265 27 17 38 73 82 172 265 265 28 16 38 76 81 171 265 265 29 16 38 79 82 171 264 264 30 16 38 81 84 171 264 264 3.12. Swiss franc Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 0 0 3 25 148 304 3 055 2 0 1 6 26 149 340 2 275 3 1 1 9 31 143 353 1 717 4 1 3 12 35 141 351 1 326 5 2 4 15 37 141 342 1 050 6 2 4 17 40 141 329 851 7 3 6 20 42 141 313 704 8 4 6 23 44 141 296 591 9 4 8 26 48 141 280 503 10 4 8 28 50 141 263 433 11 4 9 30 52 142 247 376 12 6 10 33 51 140 234 329 13 6 11 36 52 142 235 289 14 6 12 39 52 141 235 256 15 6 13 41 50 140 233 233 16 7 13 44 51 139 232 232 17 7 14 46 54 139 232 232 18 8 16 48 57 139 232 232 19 9 16 51 58 139 233 233 20 9 17 54 60 140 233 233 21 9 18 56 63 141 234 234 22 10 19 59 65 141 234 234 23 10 19 62 67 141 234 234 24 11 20 64 69 141 234 234 25 11 22 67 71 141 234 234 26 11 22 69 73 141 234 234 27 12 23 72 75 141 234 234 28 12 24 74 78 141 234 234 29 12 25 76 79 142 234 234 30 13 25 79 81 144 234 234 3.13. Australian dollar Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 42 57 63 87 210 316 3 189 2 42 57 63 87 210 354 2 379 3 41 57 65 91 204 368 1 797 4 40 57 68 94 200 366 1 388 5 40 58 70 95 199 357 1 100 6 40 59 71 97 198 343 891 7 41 61 72 98 197 327 736 8 40 60 72 100 196 310 618 9 39 60 73 102 195 292 526 10 39 60 74 103 194 287 452 11 38 60 73 103 193 286 393 12 37 59 72 102 192 286 344 13 36 58 71 102 191 285 302 14 36 57 71 101 191 284 284 15 35 57 70 100 190 283 283 16 34 56 69 99 189 282 282 17 34 55 68 99 189 282 282 18 33 55 68 98 188 281 281 19 33 54 67 98 187 281 281 20 32 54 67 97 187 281 281 21 32 54 67 97 187 280 280 22 32 53 67 97 187 280 280 23 31 53 66 96 186 280 280 24 31 52 66 96 186 279 279 25 30 52 69 95 185 279 279 26 30 51 72 95 185 278 278 27 29 51 75 94 184 277 277 28 28 50 77 94 183 277 277 29 28 49 79 93 183 276 276 30 27 49 83 92 182 276 276 3.14. Baht Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 9 24 30 54 177 314 3 168 2 13 28 35 58 181 352 2 363 3 16 32 40 67 179 366 1 786 4 19 35 46 73 179 365 1 381 5 21 39 51 76 180 356 1 094 6 20 39 51 77 178 342 887 7 26 46 57 83 182 326 733 8 25 45 57 85 181 308 615 9 26 47 60 89 182 291 523 10 28 50 63 92 183 277 450 11 29 51 64 94 184 278 391 12 30 52 65 95 185 279 342 13 31 52 66 96 186 279 301 14 31 53 66 96 186 279 279 15 31 53 66 96 186 280 280 16 31 52 66 96 186 279 279 17 31 52 66 96 186 279 279 18 30 51 65 95 185 278 278 19 29 51 64 95 184 278 278 20 29 51 64 95 184 278 278 21 29 51 64 94 184 278 278 22 29 51 64 94 184 277 277 23 29 50 64 94 184 277 277 24 28 50 66 94 183 277 277 25 28 50 69 93 183 276 276 26 27 49 71 93 182 276 276 27 27 49 74 92 182 275 275 28 26 48 77 92 181 275 275 29 26 48 79 91 181 274 274 30 25 47 83 91 180 274 274 3.15. Canadian dollar Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 8 22 29 53 176 311 3 135 2 9 24 30 54 177 349 2 337 3 10 25 34 60 172 362 1 766 4 10 27 38 64 170 361 1 364 5 11 29 41 66 171 351 1 080 6 13 32 44 70 171 337 875 7 15 35 46 72 171 321 723 8 15 35 47 75 171 304 607 9 15 37 49 78 171 287 517 10 16 38 51 80 171 270 445 11 16 38 51 81 171 265 386 12 17 38 52 82 172 265 338 13 17 38 52 82 172 265 297 14 17 39 52 82 172 265 265 15 17 39 52 82 172 265 265 16 17 38 52 82 172 265 265 17 17 38 52 82 172 265 265 18 17 38 52 82 172 265 265 19 17 38 52 82 172 265 265 20 17 39 55 82 172 265 265 21 17 39 58 82 172 265 265 22 17 39 61 82 172 265 265 23 17 38 63 82 172 265 265 24 16 38 66 81 171 265 265 25 16 38 68 81 171 264 264 26 16 37 71 81 171 264 264 27 15 37 73 80 170 264 264 28 15 37 76 80 170 263 263 29 15 36 78 81 170 263 263 30 14 36 81 83 169 263 263 3.16. Chilean peso Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 45 59 66 89 212 319 3 221 2 47 62 69 92 215 358 2 405 3 50 65 74 100 212 372 1 819 4 51 67 78 105 211 371 1 407 5 52 70 82 107 211 362 1 115 6 54 73 85 111 212 348 904 7 55 75 86 113 211 332 748 8 55 75 87 115 211 315 628 9 55 76 89 118 211 304 534 10 55 77 90 120 210 304 460 11 55 77 90 120 210 303 399 12 54 76 89 119 209 303 349 13 54 75 88 119 208 302 307 14 53 74 88 118 208 301 301 15 52 73 87 117 207 300 300 16 51 72 86 116 206 299 299 17 50 72 85 115 205 298 298 18 49 71 84 114 204 298 298 19 49 70 83 114 203 297 297 20 48 69 83 113 203 296 296 21 47 69 82 112 202 295 295 22 46 68 81 111 201 295 295 23 45 67 80 110 200 294 294 24 44 66 79 110 199 293 293 25 44 65 78 109 199 292 292 26 43 64 78 108 198 291 291 27 42 63 77 107 197 290 290 28 41 62 78 106 196 289 289 29 40 62 81 105 195 288 288 30 39 61 83 104 194 287 287 3.17. Colombian peso Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 75 90 97 120 243 339 3 372 2 80 94 101 124 247 373 2 516 3 79 95 103 130 242 387 1 900 4 78 95 106 132 239 385 1 468 5 81 99 111 136 240 376 1 162 6 83 102 114 140 241 361 941 7 85 105 116 142 241 344 777 8 86 106 118 146 242 335 653 9 87 108 120 149 243 336 555 10 87 109 122 152 243 336 478 11 87 109 122 152 242 335 414 12 86 108 121 151 241 334 362 13 85 106 120 150 240 333 333 14 83 105 118 148 238 332 332 15 82 103 117 147 237 330 330 16 80 102 115 145 235 329 329 17 79 101 114 144 234 327 327 18 78 99 112 143 232 326 326 19 76 98 111 141 231 324 324 20 75 97 110 140 230 323 323 21 74 95 108 139 228 322 322 22 72 94 107 137 227 320 320 23 70 92 105 136 225 319 319 24 69 91 104 134 224 317 317 25 67 89 102 132 222 316 316 26 66 87 101 131 221 314 314 27 64 86 99 129 219 313 313 28 63 84 98 128 218 311 311 29 61 83 96 126 216 310 310 30 60 81 95 125 215 308 308 3.18. Hong Kong dollar Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 1 15 22 46 169 312 3 149 2 4 19 26 49 172 351 2 354 3 6 22 31 57 169 365 1 779 4 8 25 36 62 168 364 1 376 5 11 28 40 66 170 354 1 090 6 13 32 44 69 170 340 883 7 15 35 46 72 171 324 729 8 15 36 47 75 171 307 612 9 16 37 49 78 171 289 521 10 16 38 51 80 171 272 448 11 16 38 51 81 171 265 389 12 16 38 51 81 171 264 340 13 15 37 50 80 170 264 299 14 15 36 50 80 170 263 265 15 14 36 49 79 169 262 262 16 13 35 48 78 168 261 261 17 13 34 48 78 168 261 261 18 12 34 50 77 167 260 260 19 12 34 53 77 167 260 260 20 12 34 55 77 167 260 260 21 12 34 58 77 167 261 261 22 12 34 61 77 167 261 261 23 12 34 63 77 167 261 261 24 12 34 66 77 167 260 260 25 12 34 68 77 167 260 260 26 12 34 71 77 167 260 260 27 12 33 73 78 167 260 260 28 12 33 77 80 167 260 260 29 14 33 79 82 166 260 260 30 14 33 82 84 166 260 260 3.19. Indian rupee Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 87 101 108 131 254 350 3 404 2 87 101 108 132 255 376 2 543 3 86 102 110 136 249 390 1 921 4 86 102 113 140 246 389 1 484 5 86 104 116 141 245 379 1 174 6 87 106 118 144 245 365 951 7 88 108 119 145 244 347 785 8 88 108 120 148 244 337 659 9 87 108 121 150 243 336 560 10 86 108 121 150 241 335 482 11 85 106 119 149 240 333 418 12 83 104 118 148 238 331 365 13 81 102 116 146 236 329 329 14 79 100 114 144 234 327 327 15 77 99 112 142 232 325 325 16 75 96 110 140 230 323 323 17 73 95 108 138 228 321 321 18 72 93 106 137 227 320 320 19 70 92 105 135 225 318 318 20 69 91 104 134 224 317 317 21 68 90 103 133 223 316 316 22 67 89 102 132 222 315 315 23 66 88 101 131 221 314 314 24 65 86 100 130 220 313 313 25 64 85 99 129 219 312 312 26 63 84 98 128 218 311 311 27 62 83 96 127 216 310 310 28 60 82 95 126 215 309 309 29 59 81 94 125 214 308 308 30 58 80 93 124 213 307 307 3.20. Mexican peso Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 349 363 370 394 517 612 3 462 2 71 85 92 116 239 382 2 584 3 73 89 98 124 236 396 1 949 4 76 93 103 130 236 394 1 504 5 78 96 108 133 238 384 1 189 6 81 100 111 137 238 368 963 7 83 103 114 140 239 351 795 8 84 104 116 143 240 333 667 9 84 106 118 147 240 333 567 10 85 106 119 149 240 333 487 11 85 106 119 149 240 333 423 12 85 106 120 150 240 333 370 13 85 107 120 150 240 333 333 14 86 107 121 151 241 334 334 15 86 108 121 152 241 335 335 16 87 109 122 153 242 336 336 17 89 110 123 154 243 337 337 18 90 111 124 155 245 338 338 19 91 112 125 156 245 339 339 20 91 113 126 156 246 340 340 21 91 113 126 157 246 340 340 22 91 113 126 156 246 340 340 23 91 112 126 156 246 339 339 24 90 112 125 155 245 338 338 25 89 111 124 154 244 337 337 26 88 110 123 153 243 336 336 27 87 109 122 152 242 335 335 28 86 107 121 151 241 334 334 29 84 106 119 149 239 333 333 30 83 105 118 148 238 331 331 3.21. New Taiwan dollar Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 0 4 11 34 157 309 3 115 2 0 4 10 34 157 347 2 323 3 1 4 13 39 151 360 1 754 4 1 4 15 42 148 358 1 354 5 2 5 18 43 147 349 1 072 6 2 7 19 45 146 335 869 7 3 10 21 47 146 319 717 8 4 9 23 49 145 302 602 9 4 9 26 51 144 285 512 10 4 10 29 52 143 268 441 11 4 10 31 53 143 251 383 12 6 10 34 53 143 237 335 13 6 11 36 53 143 237 295 14 6 12 39 54 143 237 261 15 6 13 42 54 144 237 237 16 7 13 44 54 144 237 237 17 8 15 47 55 144 237 237 18 8 16 50 57 144 238 238 19 9 16 52 60 145 238 238 20 9 17 55 62 146 239 239 21 9 19 58 64 147 240 240 22 10 19 60 66 147 241 241 23 10 20 62 68 148 241 241 24 11 21 66 71 149 242 242 25 11 22 68 73 149 242 242 26 11 22 71 75 149 243 243 27 12 24 73 77 150 243 243 28 12 25 76 80 150 244 244 29 13 25 78 81 151 244 244 30 14 27 81 83 151 244 244 3.22. New Zealand dollar Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 48 63 70 93 216 316 3 190 2 49 64 71 94 217 355 2 384 3 49 64 73 99 211 369 1 803 4 48 64 75 102 208 368 1 394 5 48 65 78 103 207 359 1 105 6 49 68 80 105 206 345 896 7 49 69 80 106 205 329 740 8 48 69 81 108 204 311 622 9 48 69 81 110 204 297 529 10 47 68 82 111 202 295 455 11 46 67 80 110 200 294 395 12 44 65 79 109 199 292 346 13 42 64 77 107 197 291 304 14 41 62 76 106 196 289 289 15 39 61 74 104 194 287 287 16 37 59 72 102 192 286 286 17 36 58 71 101 191 284 284 18 35 57 70 100 190 283 283 19 34 56 69 99 189 282 282 20 33 55 68 98 188 282 282 21 33 54 68 98 188 281 281 22 32 54 67 97 187 280 280 23 31 53 66 97 186 280 280 24 31 52 67 96 186 279 279 25 30 52 70 95 185 278 278 26 29 51 72 94 184 278 278 27 29 50 75 94 184 277 277 28 28 50 78 93 183 276 276 29 27 49 81 92 182 276 276 30 27 48 83 92 182 275 275 3.23. Rand Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 109 123 130 154 277 372 3 472 2 110 125 131 155 278 383 2 591 3 111 126 135 161 273 397 1 956 4 112 128 139 166 272 396 1 511 5 113 130 143 168 272 386 1 197 6 114 133 145 171 271 371 969 7 115 135 146 172 271 364 801 8 114 134 146 174 270 363 672 9 113 134 147 176 269 362 572 10 113 134 147 177 268 361 492 11 111 133 146 176 266 359 427 12 109 131 144 174 264 358 373 13 107 129 142 172 262 355 355 14 105 126 140 170 260 353 353 15 102 124 137 167 257 351 351 16 100 121 135 165 255 348 348 17 97 119 132 162 252 346 346 18 95 117 130 160 250 343 343 19 93 115 128 158 248 341 341 20 91 113 126 156 246 340 340 21 90 111 124 155 244 338 338 22 88 109 123 153 243 336 336 23 86 108 121 151 241 334 334 24 84 106 119 149 239 332 332 25 82 104 117 147 237 331 331 26 81 102 116 146 236 329 329 27 79 101 114 144 234 327 327 28 77 99 112 142 232 326 326 29 76 97 111 141 231 324 324 30 74 96 109 139 229 323 323 3.24. Real Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 169 184 191 214 337 433 3 576 2 178 193 200 223 346 442 2 662 3 182 197 206 232 344 440 2 012 4 182 199 210 237 343 437 1 554 5 183 201 213 238 342 435 1 230 6 183 202 214 240 341 434 995 7 183 203 214 240 339 432 821 8 181 202 214 241 337 431 688 9 180 201 214 243 336 429 585 10 179 201 214 243 334 428 502 11 177 199 212 242 332 426 435 12 175 196 210 240 330 423 423 13 172 193 207 237 327 420 420 14 169 190 203 234 324 417 417 15 165 187 200 230 320 414 414 16 162 184 197 227 317 410 410 17 159 180 194 224 314 407 407 18 156 177 191 221 311 404 404 19 153 174 187 218 307 401 401 20 149 171 184 215 304 398 398 21 146 168 181 211 301 395 395 22 143 165 178 208 298 391 391 23 140 162 175 205 295 388 388 24 137 158 172 202 292 385 385 25 134 155 169 199 289 382 382 26 131 152 166 196 286 379 379 27 128 149 163 193 283 376 376 28 125 146 160 190 280 373 373 29 122 144 157 187 277 370 370 30 119 141 154 184 274 368 368 3.25. Renminbi-yuan Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 21 36 42 66 189 323 3 266 2 22 37 43 67 190 362 2 436 3 22 37 46 72 184 375 1 839 4 21 38 49 76 182 374 1 420 5 22 40 52 77 181 364 1 124 6 23 41 53 79 180 350 911 7 24 43 55 81 179 334 753 8 22 43 55 82 178 316 632 9 22 43 55 84 177 298 538 10 22 43 56 86 177 280 463 11 21 43 56 86 176 269 401 12 20 42 55 86 175 269 351 13 20 41 55 85 175 268 309 14 19 41 54 85 174 268 273 15 19 41 54 84 174 267 267 16 19 41 54 84 174 267 267 17 19 40 54 84 174 267 267 18 19 41 54 84 174 267 267 19 19 41 54 84 174 267 267 20 19 41 57 84 174 267 267 21 19 41 60 84 174 268 268 22 19 41 62 84 174 268 268 23 19 41 65 84 174 267 267 24 19 41 67 84 174 267 267 25 19 40 70 84 174 267 267 26 19 40 72 84 174 267 267 27 18 40 76 83 173 267 267 28 18 40 78 83 173 266 266 29 18 39 81 85 173 266 266 30 18 39 84 86 172 266 266 3.26. Ringgit Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 17 31 38 62 185 323 3 270 2 19 33 40 64 187 363 2 440 3 20 36 44 70 183 376 1 842 4 21 38 49 76 182 374 1 422 5 23 41 53 78 183 365 1 125 6 25 44 56 82 183 350 911 7 28 47 59 85 183 333 752 8 28 48 60 87 184 316 631 9 28 49 62 91 184 297 537 10 29 51 64 93 184 280 462 11 30 51 65 95 185 278 401 12 30 52 65 95 185 278 350 13 30 51 65 95 185 278 308 14 30 51 65 95 185 278 278 15 30 51 64 95 184 278 278 16 29 51 64 94 184 277 277 17 29 51 64 94 184 277 277 18 29 51 64 94 184 277 277 19 29 51 64 94 184 277 277 20 29 51 64 94 184 278 278 21 30 51 64 95 184 278 278 22 30 51 64 95 184 278 278 23 29 51 65 94 184 278 278 24 29 51 67 94 184 277 277 25 29 50 70 94 184 277 277 26 28 50 72 93 183 277 277 27 28 50 76 93 183 276 276 28 27 49 78 93 182 276 276 29 27 49 81 92 182 275 275 30 26 48 84 92 181 275 275 3.27. Russian rouble Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 118 133 139 163 286 381 3 602 2 117 131 138 162 285 392 2 666 3 115 131 140 166 278 404 2 003 4 115 131 142 169 275 402 1 541 5 115 133 145 170 274 390 1 216 6 115 134 146 172 273 374 982 7 116 136 147 173 272 365 809 8 115 135 147 175 271 364 678 9 114 135 147 176 269 363 575 10 114 135 149 178 269 362 494 11 113 135 148 178 268 362 427 12 112 134 147 177 267 360 373 13 111 133 146 176 266 359 359 14 110 131 145 175 265 358 358 15 108 129 142 173 263 356 356 16 105 127 140 171 260 354 354 17 103 124 137 168 258 351 351 18 100 122 135 165 255 349 349 19 98 120 133 163 253 346 346 20 96 118 131 161 251 344 344 21 94 115 129 159 249 342 342 22 92 113 126 157 246 340 340 23 89 111 124 154 244 338 338 24 87 109 122 152 242 335 335 25 85 107 120 150 240 333 333 26 83 104 118 148 238 331 331 27 81 102 116 146 236 329 329 28 79 100 114 144 234 327 327 29 77 98 112 142 232 325 325 30 75 97 110 140 230 323 323 3.28. Singapore dollar Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 0 2 9 33 156 313 3 152 2 0 5 11 35 158 351 2 355 3 1 7 15 41 154 365 1 781 4 1 9 20 47 153 364 1 376 5 2 12 24 49 153 355 1 091 6 2 15 27 53 154 341 884 7 3 18 29 56 154 325 730 8 4 19 31 58 154 307 613 9 4 20 32 61 154 290 522 10 4 21 34 63 154 273 449 11 4 21 34 64 154 256 390 12 6 21 35 64 154 247 341 13 6 20 38 64 154 247 300 14 6 20 39 64 153 247 266 15 7 20 42 64 153 247 247 16 7 20 45 63 153 246 246 17 8 20 48 63 153 246 246 18 8 20 51 63 153 246 246 19 9 20 53 63 153 247 247 20 9 21 55 64 154 247 247 21 10 21 58 65 154 248 248 22 10 22 61 67 155 248 248 23 10 22 63 69 155 249 249 24 11 22 66 71 156 249 249 25 11 22 68 73 156 249 249 26 12 23 71 75 156 249 249 27 12 24 73 78 156 249 249 28 12 25 77 80 156 250 250 29 14 25 79 82 156 250 250 30 14 27 82 85 157 250 250 3.29. South Korean won Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 30 44 51 74 197 314 3 164 2 30 45 51 75 198 352 2 359 3 29 44 53 79 191 364 1 780 4 28 44 55 82 188 363 1 374 5 27 45 57 82 187 353 1 088 6 30 49 61 87 188 339 881 7 28 48 59 86 184 323 727 8 33 53 65 92 188 305 610 9 32 53 65 94 188 288 519 10 26 48 61 90 181 275 446 11 21 43 56 86 176 270 387 12 18 40 53 83 173 266 338 13 15 37 50 80 170 264 298 14 13 35 48 78 168 262 264 15 12 33 47 77 167 260 260 16 10 32 45 75 165 258 258 17 9 31 47 74 164 258 258 18 9 30 50 74 163 257 257 19 9 30 52 73 163 256 256 20 9 30 55 73 163 257 257 21 9 30 58 73 163 257 257 22 10 30 60 73 163 257 257 23 10 30 63 73 163 257 257 24 11 30 66 73 163 257 257 25 11 30 68 73 163 256 256 26 11 30 71 75 163 256 256 27 12 30 73 77 163 256 256 28 12 29 76 80 163 256 256 29 13 29 78 81 163 256 256 30 14 29 81 84 163 256 256 3.30. Turkish lira Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 181 196 202 226 349 444 3 749 2 179 193 200 223 346 442 2 792 3 174 190 198 225 337 432 2 102 4 170 187 198 225 331 425 1 619 5 167 184 197 222 326 419 1 278 6 164 183 195 221 322 415 1 031 7 162 181 193 219 318 411 849 8 158 178 190 217 313 407 710 9 154 175 187 216 310 403 602 10 150 172 185 215 306 399 516 11 147 168 182 212 302 395 446 12 143 164 178 208 298 391 391 13 139 161 174 204 294 387 387 14 135 157 170 200 290 384 384 15 132 153 167 197 287 380 380 16 129 150 163 194 284 377 377 17 125 147 160 191 280 374 374 18 123 144 157 188 278 371 371 19 120 141 155 185 275 368 368 20 117 139 152 182 272 366 366 21 115 136 150 180 270 363 363 22 112 134 147 177 267 360 360 23 110 131 145 175 265 358 358 24 107 129 142 172 262 355 355 25 105 126 140 170 260 353 353 26 102 124 137 168 257 351 351 27 100 122 135 165 255 348 348 28 98 120 133 163 253 346 346 29 96 118 131 161 251 344 344 30 94 116 129 159 249 342 342 3.31. US dollar Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 0 15 27 54 173 313 3 158 2 0 15 27 54 173 352 2 359 3 1 17 29 58 169 365 1 783 4 1 20 32 63 169 364 1 377 5 2 23 37 69 170 355 1 091 6 4 26 40 70 171 341 884 7 6 31 42 72 171 324 730 8 8 34 46 74 171 307 613 9 10 36 49 76 172 290 521 10 11 38 51 76 172 272 448 11 11 40 52 78 172 265 389 12 12 41 54 79 172 265 340 13 13 42 54 79 172 265 300 14 13 43 55 79 172 266 266 15 13 43 55 79 172 266 266 16 13 43 55 79 172 265 265 17 13 43 55 79 172 265 265 18 13 43 55 79 172 265 265 19 13 43 55 79 172 266 266 20 13 43 55 79 173 266 266 21 13 43 58 79 173 266 266 22 13 43 61 79 173 267 267 23 13 43 63 79 174 267 267 24 13 43 66 79 174 267 267 25 13 43 68 79 174 267 267 26 13 43 71 79 174 267 267 27 13 43 73 79 174 267 267 28 13 43 76 80 174 267 267 29 14 43 79 82 174 267 267 30 14 43 81 84 173 267 267 3.32. Yen Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 0 0 3 12 134 307 3 092 2 0 1 6 15 132 344 2 302 3 1 1 9 18 125 356 1 736 4 1 3 12 21 122 354 1 339 5 2 4 15 24 121 345 1 060 6 2 4 18 27 121 331 858 7 3 6 20 30 121 315 709 8 4 6 23 32 121 298 595 9 4 8 26 35 121 281 506 10 4 8 28 37 121 264 435 11 4 10 31 40 121 248 377 12 6 10 33 42 122 232 330 13 6 11 36 44 122 218 291 14 6 12 39 47 122 216 257 15 6 13 41 49 123 216 229 16 7 13 44 51 123 216 216 17 7 14 46 54 123 217 217 18 8 16 49 57 125 217 217 19 9 16 51 58 128 218 218 20 9 17 54 61 130 218 218 21 9 18 56 63 132 219 219 22 10 19 59 65 133 220 220 23 10 20 62 67 135 220 220 24 11 20 64 69 136 220 220 25 11 22 67 71 138 221 221 26 11 22 69 73 140 221 221 27 12 23 72 76 141 221 221 28 12 24 74 78 142 221 221 29 12 25 76 80 142 221 221 30 13 25 79 81 144 221 221 ANNEX III Volatility adjustment to the relevant risk-free interest rate term structure Currency National insurance market Volatility adjustment (in bps) Euro Austria 13 Euro Belgium 13 Euro Cyprus 13 Euro Estonia 13 Euro Finland 13 Euro France 13 Euro Germany 13 Euro Greece 13 Euro Ireland 13 Euro Italy 13 Euro Latvia 13 Euro Lithuania 13 Euro Luxembourg 13 Euro Malta 13 Euro Netherlands 13 Euro Portugal 13 Euro Slovakia 13 Euro Slovenia 13 Euro Spain 13 Czech koruna Czech Republic 1 Danish krone Denmark 45 Forint Hungary 14 Krona Sweden 3 Kuna Croatia 9 Lev Bulgaria 3 Pound sterling United Kingdom 25 Romanian leu Romania  2 Zloty Poland 15 KrÃ ³na Iceland 14 Norwegian krone Norway 24 Swiss franc Liechtenstein 1 Swiss franc Switzerland 1 Australian dollar Australia 9 Canadian dollar Canada 6 US dollar United States 44 Yen Japan 2